office_of_chief_counsel internal_revenue_service memorandum number release date cc corp b06 g r johnson postf-100070-07 third party communication none date of communication not applicable uilc date june to associate area_counsel large mid-size business attn ---------------- from george r johnson general attorney branch corporate subject -------------------------------------------------- this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend common parent -------------------------- sub sub sub ------------------------------ ---------------------------------------------- ----------------------------------- taxpayer group -------------------------------------------------- promoter ------------------------------- foreign bank -------------- foreign bank ------------------------------------------------------------------ postf-100070-07 foreign bank --------------------------------------------------------- foreign bank affiliate ------------------------------------------------------- spv spv spv ------------ -------------------------------------- --------------- collection company ---------------------------------- city state state state country x country y director director director observer -------- ------ ------------- ---------------- ---------------- -------------------------- --------------- --------------- ---------------- managerial company ------------------------------ individual ------------------------- transactions document ---------------------------------------------------------------- transactions document --------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------- transactions document --------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------- transactions document ---------------------------- postf-100070-07 transactions document --------------------------------------------------------------------------------- --------------- transactions document ---------------------- transactions document ------------------------------------------------------ transactions document ---------------------------------------------------- charter date date date date date date date date date date date date date date date year year ----------------------------------------------------------- ------------------- --------------------------- ----------------------- ------------------------ ------------------------ ------------------------- ----------------------- -------------------------- ------------------------ ------------------------ ------------------------ ------------------------ ----------------------- ------------------------ ------- ------- postf-100070-07 year year year year year rate rate a b c d e f g h i j k l m n o p ------- ------- ------- ------- ------- -------------- -------------- --------------- ----------------- ----------------- ------------- --------------- --------- ------------- --------- ----------------- ----- -- ------------ ----- ------- ------- ------------- postf-100070-07 q r s t u v w x y z aa ----------- ----------------- ----- ---------- ---------------- ------------ ----------------- ----------------- ----------------- ------------- ----------- issues and recommendations issue whether spv as the holder of the class a securities should be treated either as a creditor or as a shareholder of spv recommendation even though we do not recommend challenging common parent’s position that the two instruments should be viewed as one integrated instrument we do recommend asserting that such combined instrument the class a securities be treated in substance as constituting secured debt at least at the time it was issued and for the tax years herein at issue as the service’s alternative secondary position to that set forth in recommendation sec_2 and we believe that recasting the transaction as merely a loan between foreign bank and common parent with spv 1’s role of that of a conduit provides a more satisfactory resolution of this case and better addresses the true substance of the transaction issue whether the purported sale of a r’s to spv was a true sale or a financing_arrangement loan between spv and common parent recommendation spv never had the burdens and benefits of owning the a r’s because the a r’s were never in substance sold to spv the transaction document established a factoring arrangement in name only sub and sub common parent’s two subsidiaries that were involved in the purported factoring postf-100070-07 arrangement with spv never delivered and spv never received nor possessed the a r’s nor the related files the two subsidiaries allege they sold to spv although spv was purportedly in the factoring business sub and sub factored these a r’s themselves at most the documents reveal that sub and sub gave spv a security_interest in but not dominion and control of the a r’s at issue since spv received neither the a r’s nor their related files from sub and sub the alleged sellers spv could not and did not factor the a r’s thus spv 1’s role as a factor was nothing more than a disguise and the true nature of this transaction was a loan between spv and the taxpayer group or foreign bank and the taxpayer group with the taxpayer group’s a r’s used as security for the loan issue whether the factoring arrangement transaction had any practical economic effects other than the creation of income_tax losses for the taxpayer group recommendation the factoring arrangement transaction had no business_purpose other than tax_avoidance lacked economic_substance and in fact and substance constitutes an economic sham for federal_income_tax purposes issue whether spv functioned merely as a conduit or nominee through which funds were transferred from the lender foreign bank to the borrower the taxpayer group recommendation the loan proceeds and cash paid in repayment of such loans although transmitted through spv was never the property of spv ie it was not owned by spv rather spv to the extent it held this cash held the cash in trust for spv a special purpose vehicle established by foreign bank spv thus acted as a mere conduit or nominee with regard to both the transfer of loan proceeds from foreign bank spv to the taxpayer group and the repayment of the loan plus interest accruing thereon from the taxpayer group to foreign bank accordingly spv 1’s role in this transaction should be ignored and the transaction recast as merely a loan between foreign bank and the taxpayer group executive summary common parent in concert with foreign bank a country y corporation and in furtherance of a tax strategy developed and marketed by promoter created spv a special purpose entity spe which was incorporated in country y spv was formed with funds of common parent and foreign bank those funds were funneled through their respective spes spv and spv in exchange for a total contribution of dollar_figurea us dollars common parent received an equal number of shares of preferred_stock the class b equity certificates and shares of common_stock the class b voting shares each share of preferred_stock was stapled to each share of common_stock making a combined unit referred to herein as the class b securities the value of the preferred shares vis a’ vis that of the common shares was highly disproportionate ratio foreign bank in exchange for dollar_figureb us dollars received an equal number of class a postf-100070-07 equity certificates and class a voting shares each class a equity certificates was stapled to each class a voting share making a combined unit referred to herein as the class a securities the value of the class a equity certificates vis a’ vis the value of the class a voting shares was highly disproportionate ratio taxpayer common parent takes the position that the class a securities held by spv a spe of foreign bank should be treated for federal tax purposes as an equity_investment in spv with the contributed funds spv allegedly purchased certain account receivables a r’s at a discount from common parent’s three subsidiaries and transferred assigned most of the remaining funds to common parent as a loan according to the transactional documents spv was to purchase monthly certain a r’s from the taxpayer group with the monies repaid monthly to it by common parent on the loan and spv was to simultaneously relend the excess of the monthly loan repayments over the monthly purchase amounts to the taxpayer group in reality spv 1’s purchase of the a r’s spv 1’s collection of the loan repayments and spv 1’s relending of the excess to common parent never took place other than perhaps as book entries common parent asserts that spv 1’s two business activities were factoring a r’s and lending money the simultaneous lending and alleged purchase activities between spv and common parent essentially operated a with regard to the monies contributed by common parent to spv as a circular cash_flow because those funds were immediately retransferred to the taxpayer group as loan proceeds and or purchase monies and b with regard to the monies contributed by foreign bank to spv as loan proceeds some amount of which was disguised as purchase money to buy the taxpayer group’s a r’s spv the purported factor had hired the taxpayer group to service and collect on the a r’s that the taxpayer group allegedly sold to spv the taxpayer group used the monies collected from the a r’s spv purportedly purchased to repay some portion of the loan proceeds and the accrued interest the loan repayments occurred on the same days that spv 1’s payments were due on the purchased a r’s thus payment offsetting payment so that essentially little or no money did or was required to change hands if the loan repayment amounts due on each payment_date were insufficient to completely offset the amounts spv owed on the purchased a r’s a provision in the transaction document was triggered requiring common parent to make a mandatory loan prepayment of the shortfall to spv conversely if on a payment_date common parent’s required loan repayment amount was more than spv owed on the purchased a r’s then the excess was automatically re-loaned to common parent without common parent ever having to transfer any monies to spv and spv ever having to take any_action with respect to collecting on the loan and retransmitting such money to the taxpayer group for the purchase of a r’s it appears that except for the initial infusion of cash via common parent’s and foreign bank 1’s contributions which contributions simultaneously flowed through spv postf-100070-07 to common parent very little of these funds ever came to rest in spv most if not virtually all of the funds remained with common parent and or its subsidiaries we conclude that when closely examined spv did not in affect or in substance factor the common parent a r’s spv never owned the a r’s at no time did spv ever physically possess either the a r files or any of the funds collected on the a r’s the funds essentially stay with the taxpayer group and spv appears to have received only a security_interest in the a r’s and the collections therefrom spv was not given a present possessory interest in either the a r’s or the funds collected on those a r’s all steps involved in the transactions occurring pursuant to the tax strategy when stepped together closely resemble and have many of the same characteristics as a revolving line of credit from foreign bank to common parent with common parent’s a r’s being used as collateral for the loan common parent and its subsidiaries maintained lockboxe sec_1 in their own names into which they put the monies collected in servicing the a r’s they allegedly sold to spv spv would acquire dominion and control_over the content of these boxes only on the occurrence of a termination event2 prior to the occurrence of a termination event which apparently never occurred at least not during the years at issue here spv held only a security interest3 in both the a r’s and the contents of these lockboxes the purported factoring transaction permitted common parent to deduct on its consolidated federal tax_return both the losses in the aggregate amount of the discounts arising from sale of the a r’s and the interest payments the taxpayer group made on the loans received from spv no u s income_tax was paid on the interest or discount income earned by spv spv did not treat its discount and interest_income as attributable to a u s permanent_establishment nor did common parent withhold u s tax on the interest and discount paid to spv under sec_881 and sec_1442 further common parent did not treat spv as its controlled_foreign_corporation we conclude that when viewed in substance the above series of transactions constituted solely lending activities - monies loaned by foreign bank to spv for the lockbox - a facility offered by a financial_institution for quickly collecting and consolidating checks and other funds from a party's customers black's law dictionary 8th ed another definition of lockbox is a service offered by banks to companies in which the company receives payments by mail to a post office box and the bank picks up the payments several times a day deposits them into the company's account and notifies the company of the deposit this enables the company to put the money to work as soon as it's received http www investorwords com lockbox html see text on pages for a list of termination events pursuant to one of the several contracts executed on date common parent’s subsidiaries agreed to perfect first priority liens in the name of spv in the contents of the lockboxes there are a substantial number of documents in the file evidencing that the common parent subsidiaries did in fact affect a security_interest in the name of spv in the a r’s at issue here this memo does not address any possible withholding u s trade_or_business u s permanent_establishment or treaty issues postf-100070-07 purpose of having spv relend those same funds to common parent spv 1’s main role in this series of transactions was merely that of a lender of monies to common parent or a conduit through which foreign bank passed the loan proceeds to common parent and spv maintained a security_interest for the benefit of foreign bank in the taxpayer group’s a r’s the service may alternatively argue that either the loans were between spv and common parent or they were between foreign bank and common parent with spv acting merely as a conduit though with the loan proceeds passed either way common parent is not entitled to deduct the purported losses arising from the nonexistent factoring transactions but should be allowed additional interest deductions resulting from any recharacterization of these tax items reported by common parent as an alternative position to recasting the transaction as a direct loan from foreign bank to spv we recommend the service assert that foreign bank 1’s interest in spv is strictly a debt interest with an equity kicker rather than a stock interest in spv in that case common parent a u s_corporation would be the sole shareholder of spv spv would be a controlled_foreign_corporation cfc within the meaning of code sec_957 if more than percent of the total combined voting power of all classes of stock of spv entitled to vote is owned by united_states_shareholders u s shareholder or if more than percent of the total value of the stock of spv is owned by u s shareholders the significance of spv being a cfc is that under code sec_951 if common parent is its u s shareholder common parent would be required to include in gross_income a pro_rata share of the subpart_f_income of the cfc as well as any amount determined under sec_956 with respect to such u s shareholder for such year before spv can be determined to be a cfc however there needs to be a u s shareholder we believe common parent would be a u s shareholder within the meaning of code sec_951 a u s shareholder is defined in code sec_951 as a u_s_person who owns or is considered as owning percent or more of the total combined voting power of all classes of stock entitled to vote of such foreign_corporation in this case the class a securities of spv which are held by foreign bank through spv have the authority to appoint the three persons on spv 1’s board_of directors the class b securities of spv which are held by common parent through spv have the authority to appoint an observer to the board_of directors’ meetings implicit in the determination that the class a securities held by foreign bank are debt instruments rather than equity is that foreign bank does not have the voting power associated with a class of stock further as described in detail below the transfer of decision-making authority by two of the board members of spv to the third who is the managing director of both spv and spv indicate that the ability of the board to make independent decisions to further the stated corporate objectives of spv was illusory additionally the provisions of the transactions documents the series of contractual agreements entered into between foreign bank common parent and spv all entered into before this arrangement went into effect severely restrict the postf-100070-07 decision-making abilities of the board specifically the normal board decisions relevant to spv were pre-determined before any of the parties to the transaction entered into the arrangement thus we believe that the control of spv by foreign bank is nonexistent and find common parent to be the u s shareholder of spv as such because it owns percent of the value of spv through spv it will pick up percent of the subpart_f_income and sec_956 amount once the determinations are made that common parent is a u s shareholder of spv and that spv is a cfc the subpart_f_income of spv and any amount under code sec_956 must be determined initially we believe the following items are subpart_f_income of spv and thus would be includible by common parent those items are interest amounts spv receives on loans made to common parent and the factoring_discount realized by spv on the a r’s it acquires from common parent to the extent that spv has earnings_and_profits that have not been included in gross_income by common parent common parent must include in gross_income any investment of earnings by spv in united_states_property u s property as determined under sec_956 specifically sec_954 defines subpart_f_income to include foreign_personal_holding_company_income fphci under sec_954 fphci includes interest_income the interest_paid by common parent to spv on loans it receives from spv is subpart_f_income within the meaning of sec_954 the factoring_discount is subpart_f_income by virtue of sec_864 under sec_864 any person that acquires a trade_or_service_receivable from a related_person is required to treat the income realized from the receivable as if it were interest on a loan to the obligor under the receivable trade_or_service_receivable is defined under sec_864 as any account receivable arising out of the disposition by a related_person of property described in sec_1221 stock_in_trade of a taxpayer or inventory related_person is defined in sec_864 as a u s shareholder as defined in sec_951 and any person who is a related_person within the meaning of sec_267 to the u s shareholder because the alternative position would recharacterize common parent as the sole shareholder of spv thus creating a u s shareholder cfc relationship and the a r’s acquired by spv from common parent arise out of the disposition by common parent of property described in sec_1221 stock_in_trade or inventory the factoring_discount realized by spv is treated as interest under sec_864 and thus as subpart_f_income that is includible in gross_income by common parent in general the amount determined under sec_956 with respect to any u s shareholder for the taxable_year is the lesser_of the excess of the u s shareholder’s pro_rata share of the average of the amounts of u s property held by the cfc as of the for the tax years in issue sec_864 was sec_864 pursuant to the american_jobs_creation_act_of_2004 that section was redesignated as sec_864 for tax years of the foreign_corporation beginning after date postf-100070-07 close of each quarter of the taxable_year over the earnings_and_profits e_p described in sec_959 of the cfc or the shareholder’s pro_rata share of the applicable_earnings of the cfc sec_956 defines u s property to include an obligation of a related united_states_person sec_965 defines u s property to include certain trade or service receivables acquired from a related u_s_person in this case spv loaned amounts to common parent a related u_s_person an obligation of a related u_s_person is a type of u s property described in sec_956 additionally because the a r’s are acquired by spv directly from common parent a related u_s_person to the extent the obligors of the a r’s sold by common parent to spv are themselves u s persons the a r’s are u s property as described in sec_956 after applying the formula set forth in sec_956 common parent may have an inclusion in gross_income under sec_951 related to spv 1’s investments in u s property the taxpayer group contends that foreign bank 1’s involvement in spv is that of a majority shareholder if their position is correct spv is not a controlled_foreign_corporation because common parent does not own more than percent of the vote or value of spv therefore sec_267 would not prevent common parent from reporting the loss on the sale of the a r’s to spv in the amount of the factoring_discount recharacterizing the class a securities as debt instruments however would effectively deny common parent’s deduction for the factoring_discount through the use of sec_267 such a re-characterization would result in spv being spv 1’s sole shareholder and thus the common parent being indirectly spv 1’s sole u s shareholder as a result of common parent owning most of spv spv would then be treated as a partnership for federal tax purposes the taxpayer group would thus be recognized as owning approximately of the partnership_interest in spv with spv owning the other approximately common parent would therefore be treated as indirectly owning of the voting_stock of and value in spv we believe that recasting the transaction as merely a loan between foreign bank and common parent with spv 1’s role of that of a conduit instead of treating this as a real lending transaction between spv and common parent provides the correct and most satisfactory resolution of this case recharacterizing the transaction in this way more accurately captures the true substance of this transaction such a recast would serve to eliminate any sec_267 issue because under that recast no sale of a r’s between common parent and spv would be considered to have taken place and therefore common parent would not have realized any loss on a purported sale of the receivables facts parties to the transactions postf-100070-07 common parent is the common parent of the taxpayer group a domestic consolidated_group filing forms common parent is headquartered in city state the consolidated_group generally reports over dollar_figurel in gross_receipts and includes over m entities the group offers a wide variety of ----------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------and services common parent sub sub and sub are the members of the taxpayer group involved in one or more of the transactions the transactions discussed in this memo common parent sub sub and sub are collectively referred to herein as the taxpayer group and at times simply as common parent exam is currently auditing the taxpayers’ fiscal tax years ended june year june year and june year foreign bank foreign bank foreign bank 1’s subsidiary and spv foreign bank 2’s subsidiary are corporations organized under the laws of a foreign jurisdiction foreign bank and foreign bank are collectively referred to herein as the foreign banks spv a special purpose vehicle of the foreign banks was formed to hold foreign bank 1’s interest in spv in order to provide foreign bank with a vehicle for participating in the transactions foreign bank foreign bank and spv are collectively referred to be hereinafter as the foreign bank group spv is sometimes hereinafter to be referred to in its capacity of the holder of the class a ecs the holder of the class a shares or the holder of the class a securities6 no member of the foreign bank group is related to common parent or any of its subsidiaries two other corporations involved in the transactions are spv and its wholly owned u s subsidiary collection company both corporations have a central role in the transactions and therefore are discussed in greater detail below spv spv a societe anonyme was organized under the laws of country y on or around date spv was purportedly formed to engage in businesses factoring and lending spv 1’s stated corporate objectives are a to obtain own and dispose_of shares in interests in loans to and receivables originated by other corporations partnerships or any other enterprises and b to manage other corporations partnerships or any other enterprises and to render services thereto although broad spv 1’s activities in furtherance of these purported corporate objectives are severely limited by the date resolutions of spv 1’s board_of directors and by the provisions of for purposes of this memo class a securities consist of the class a equity certificates class a ecs and the class a voting common shares class a shares the latter two instruments are stapled together and must be transferred together spv 1’s charter date article postf-100070-07 the transaction documents as limited spv may only make loans to the taxpayer group purchase a r’s from the taxpayer group own shares in the collection company sell defaulted a r’s to the collection company and make permitted investments8 spv 1’s asset base is limited by the transaction documents to a r’s it purchases from the taxpayer group intercompany loans it makes to the taxpayer group a limited amount of high-quality highly-rated financial security assets and the stock of collection company its wholly-owned subsidiary to which it sells defaulted a r’s spv by virtue of it holding the class a securities has the authority to appoint and has in fact appointed all of the directors to spv 1’s board spv as holder of the class b securities has the authority to appoint and has in fact appointed observer9 as an observer to the board_of directors’ meetings the members of spv 1’s board_of directors are director director and director dollar_figure meeting for the first time on date the board_of directors gave director full authority to act on their behalf and to sign all documents governing the transactions including making any changes to those documents which are agreeable to him shortly after the first board meeting director gave full authority to director to represent him with regard to acting in his capacity as designate director of spv in all and any transactions and or matters with regard to the transactions involving the company including the authority to without limitation execute contracts and or agreements and or all other documents however referred to and perform legal acts necessary or desirable for purposes of representing director spv has no employees or officers transactional documents indicate that its headquarters is in the managerial company’s office in country y spv does not perform any active_management or operational duties managerial company purports to act as spv 1’s management and operational employee on date spv entered into the following two service agreements with managerial company an administrative service agreement with an attached document entitled transaction document and a management service agreement with an attached document entitled transaction document these agreements set permitted_investments means cash and cash_equivalent investments not to exceed in the aggregate at any time us dollar_figureaa cash_equivalent investments are high grade low risk and short-term investments see transaction document sec_1 definitions observer is sub 1’s vice president of taxes director is also a director of spv the managing director of spv and the vice-president of foreign bank another subsidiary of foreign bank director is also a director of managerial company which was hired by spv to provide managerial and operational services to spv power_of_attorney dated date signed by director see services agreement between spv and managerial company with the attached transaction document and the management agreement between spv foreign bank and managerial company with the attached transaction document postf-100070-07 forth the following managerial and administrative services that spv hired managerial company to perform on spv 1’s behalf act as spv 1’s company director attend spv 1’s board_of directors meetings and record the minutes of such meetings perform spv 1’s banking arrangements and sign checks on withdraw and transfer funds from and make deposits in spv 1’s bank accounts maintain spv 1’s books and financial records prepare spv 1’s annual accounts maintain all books required_by_law to provide a full record of all transactions undertaken by spv monitor a r data that common parent sends to spv monitor a r concentration limitations eg to ensure that spv purchases only those a r’s with a low probability of default monitor a r default triggers calculate new loan balances of the taxpayer group determine new past-due a r’s calculate interest_income on loans due from the taxpayer group determine if payment of yield on the class b ecs is triggered pay spv 1’s operating_expenses make quarterly distributions to the holders of the class a ecs determine when distributions must be made to the holders of the class b ecs inform spv 1’s board_of directors of any defaulted a r’s contributed by the taxpayer group to collection company and prepare spv 1’s tax returns spv purports to generate its earnings from a margin charged on the loans made to the taxpayer group and from factoring the a r’s it purchases from the taxpayer group with regard to the factoring spv purports that its earnings from factoring are based upon the difference between the face_amount of each a r and its purchase_price this difference is purported to constitute a discount fee charged for factoring the a r’s spv filed a protective form 1120-f which included a form_8833 treaty_based_return_position disclosure which stated the following spv qualifies for the portfolio obligation exemption with respect to any interest_income it earns and is not engaged in a u s trade of business notwithstanding the above if spv were subject_to u s taxation under either sec_881 or sec_882 it would be entitled to treaty relief pursuant to article sec_5 and of the u s - country y treatydollar_figure collection corporation collection corporation was organized under the laws of delaware on or around date spv transferred to collections dollar_figuren cash in exchange for m shares of collection company’s common_stock collection company purports to engage in the factoring of defaulted a r’s purchased from spv its two main corporate objectives are to purchase defaulted a r’s from spv at a discount collection company may borrow from spv to fund these purchases of defaulted a r’s and to engage in any activity or to exercise any power permitted to corporations under the laws of delaware that are see footnote supra postf-100070-07 incidental to or connected with the purchase of the defaulted a r’sdollar_figure foreign bank appointees serve as the directors of collection corporation spv 1’s capital structure spv was formed by spv contributing dollar_figurec and dollar_figured to spv in exchange for g class a equity certificates16 par_value dollar_figurej certificate and g class a voting common shares17 par_value dollar_figurek share respectively and spv a special purpose vehicle formed by the members of taxpayer group contributing dollar_figuree and dollar_figuref to spv in exchange for h class b ecs par_value dollar_figureo certificate and h class b voting common shares18 par_value dollar_figurek share respectively later on or about date spv contributed another dollar_figurer to spv which increased the par_value of its class a ecs to dollar_figurei or dollar_figures certificate increasing spv 2’s total aggregate investment in spv to dollar_figureb19 spv issued an equal number of class a ecs and class a shares to spv and an equal number of class b ecs and class b shares to spv when they were issued each class a share was stapled together with one class a ecdollar_figure likewise each class b share was stapled together with one class b ec the stated purpose of such stapling is so that neither instrument can be transferred without the otherdollar_figure the rights afforded to spv as the holder of the class a securities spv has certain rights as the holder of the class a securities the class a ecs and the class a shares the two component parts of the class a securities both provide spv with some rights in common but each component part provides some unique rights which differ from those provided by the other since the instruments are stapled together and spv 1’s constitution prohibits them from being unstapled22 they are therefore legally treated as one security investmentdollar_figure class a securities spv issued the class a securities to spv on date the class a ec component of the class a securities has a yield that accrues on a date the day which they were issued in an amount equal to percent of the par_value of the class a ec certificate of incorporation of collection corporation signed by individual on date equity certificates will hereinafter be referred to as ecs class a voting common shares will hereinafter be referred to as class a shares class b voting common shares will hereinafter be referred to as class b shares all monetary values in this memo are in u s dollars spv 1’s charter date article and transactions document sec_3_1 transactions document page essentially the class a ecs are debt notes and on their face at least the class a shares appear to be preferred_stock common parent asserts that the stapled class a ecs and the class a shares should be treated as one instrument spv does not have the legal right to separate the two instruments we do not take issue with common parent’s assertion postf-100070-07 and thereafter quarterly at an annual stated yield of rate basis point sec_24 the date accrued yield equals dollar_figurepdollar_figure unpaid yield is due and payable only if and to the extent i declared by spv 1’s board_of directors ii spv has sufficient retained earnings without taking into account any accrued and unpaid yield on the class a or the class b ecs and iii spv is not insolvent immediately before the payment or made insolvent immediately after the payment computing insolvency by considering the class a ecs as obligations of spv the class a securities afford its holders very little in the way of equity participation the class a ec component receives a yield based on a market-rate of interest moreover the class a ec does not participate in corporate growth to any extent the class a shares component of the class a securities upon liquidation would receive in return no less than their minimum amount of dollar_figureq in excess of their principal and no more than the maximum amount of dollar_figured in excess of their principal26 this equates to a minimum of 100th of one percent to a maximum of 10ths of one percent of spv 2’s overall investment of dollar_figureb in the class a securities regardless of whether spv receives the minimum or the maximum amount that amount and no more will nevertheless be earned over a minimum of and a maximum of years but may be shorter than years if a common parent reset notice or a termination event27 occurs earlier than date the class a securities can be redeemed in two instances the mandatory redemption and upon spv 1’s liquidationdollar_figure the mandatory redemption occurs on date on the mandatory redemption date the yield on the class a ecs ceases to accrue the class a ecs will be cancelled and all rights of the holder other than payment of all of the principal plus accrued and unpaid yield will ceasedollar_figure on either redemption date spv will be entitled to get a return of its principal dollar_figurei plus receive any accrued and unpaid yielddollar_figure however if the class a ecs are redeemed before the liquidation date then spv will receive an additional premium if spv has made a net profit however if spv has a net_loss there will be exacted a according to taxpayer’s documents the determination of yield is based on the market rate on the date_of_issuance transactions document sec_2_1 the dollar_figurep amount equal sec_1 multiplied by dollar_figurec the par_value of the class a ecs on that date since this amount is paid on the day of issuance it doesn’t accrue thus it amounts to nothing more than an upfront payment akin to a lending or processing fee charged by lenders exam has obtained a fee letter from foreign bank to common parent dated date in which the stated lending fee was dollar_figurep on a principal loan amount of dollar_figurec the exact amount of the date return due on the class a ecs spv 1’s charter date article distributions see list of termination events on pages transactions document sec_3_1 transactions document sec_3_1 on the mandatory redemption date the class a ec redemption price will only be paid to the extent that i it does not exceed the sum of a the distributable amounts at such time and b the aggregate par_value of the class a ecs and ii the company is not both before and after insolvent as a result of the payment treating neither the class a ecs nor the class b ecs as obligations of spv postf-100070-07 discount if the class a ecs are redeemed the class a shares are also required to be redeemed32 with respect to payment rights redemption and rights of liquidation winding up and dissolution the class a ecs rank prior the class b ecs the class a shares and the class b shares spv has full creditor rights to enforce the payment of the yield that has been declared and payable and the payment as of the maturity_date of the principal_amount of the class a ecs spv has the right to accelerate the maturity of the class a ecs by causing the liquidation of spv for nonpayment of yield declared due and payable by spv 1’s board33 in the event of liquidation dissolution or winding up of spv 1’s affairs spv as holder of the class a ecs is entitled to an amount of cash equal to the sum of the par_value for each outstanding class a ec plus any unpaid yield accrued through the date fixed for such liquidation to the extent and in accordance with the priority of payments spv also has a right to cause the liquidation of spv upon a breach of any provision of the following documents the terms and conditions of the class a ecs document the investors’ agreement common parent’s five financial covenants and the covenants on the receivables portfolio one document suggests that the exercise of this right to liquidate however would cost spv a penalty amount of dollar_figure million or of its total investment in spv class b securities spv issued the class b securities on date the yield on the class b securities accrues on each quarterly date after date and equals the income spv receives on its investment sec_35 minus the sum of a the quarterly yield on the class a ecs b spv 1’s costs for that quarter and c the net taxable profit required to be reported in country y for that quarterdollar_figure if the sum of a b and c above exceeds spv 1’s income on its investments for the quarter such excess shall be considered a cost incurred during the next following quarterdollar_figure the transactions document provides that the unpaid yield on the class b ecs is due and payable on each payment_date only if and to the extent i declared by spv 1’ sec_31 transactions document sec_5 transactions document sec_4 spv holds the class a securities and thereby has elected all three of members of spv 1’s board_of directors thus it is inconceivable that spv will not annually and consistently declare and pay dividends in the amount of the yield owed on the class a ecs note that unlike the upfront fee accompanying the class a securities there is no upfront fee for the class b securities investments means a purchased a r’s b loans made to the taxpayer group c shares of collection company capital stock and evidences of indebtedness issued by collection company and d permitted_investments see footnote for a definition of permitted_investments transaction document sec_2_1 see footnote postf-100070-07 board_of directors ii spv has retained earnings without taking into account any accrued and unpaid yield on the class b ecs and iii spv is not immediately before the payment insolvent or made insolvent immediately after the payment computing insolvency by treating the class a ecs as obligations of spv sec_4 of the investor’s agreement substantially limits the provision of the previous sentence by providing that no yield will be paid on the class b ecs except that yield will be paid on each payment_date only in an amount necessary to ensure that the sum of the total class b investment38 will not exceed of the amount of spv 2’s investment in the class a securitie sec_39 and on the last business_day of every april but only in an amount necessary to ensure that the sum of the loan value to the taxpayer group plus the aggregate value of spv 1’s permitted_investments maximum of dollar_figureaa do not exceed of the aggregate amount of all of spv 1’s investmentsdollar_figure spv is required to pay the yield described in and above only if and to the extent the total class b investment at that time is equal to or greater than dollar_figurex and the taxpayer group prepays an amount of the outstanding loan balance which amount will be used by spv to pay the amounts of and dollar_figure the class b securities are entitled to virtually all equity participation on liquidation except for the possible dollar_figureq or dollar_figured return on the class a securities the class b securities due to its class b share component has the right to the remainder of the assets on liquidation after payment of i the entire principal plus all accrued but unpaid yield on the class a ecs and ii the return_of_capital on the class a shares and iii a small return of equity on the class a shares of dollar_figureq or dollar_figured the transactions document describes two potential redemptions of the class b securities the mandatory redemption and the redemption upon spv 1’s liquidation the mandatory redemption occurs on date dollar_figure on the mandatory redemption date the yield on the class b ecs ceases to accrue the class b ecs shall be cancelled and all rights of the holder other than payment of the entire principal plus accrued and unpaid yield shall cease44 on either redemption date common the document defined this amount as accrued and unpaid yield on the class b ecs plus the aggregate par_value of the class b shares and class b ecs taxpayer group’s initial investment in spv was dollar_figurea and it remained dollar_figurea throughout the entire period of the transactions the document defines this amount as accrued and unpaid yield on the class a ecs plus the aggregate par_value of the class a shares and class a ecs foreign bank 1’s initial investment in spv was dollar_figurew which increased to dollar_figureb on date it thereafter remained dollar_figureb throughout the entire period of the transactions permitted_investments is defined in footnote see footnote supra there are two important points to note here first spv will pay a yield on the class b ecs only if taxpayer group the holder of the class b ecs increases its investment in spv from dollar_figurea to more than dollar_figurex second taxpayer group will be the source of the funds spv uses to pay yield to the taxpayer group on the class b ecs effectively the taxpayer group not spv will pay the yield to itself it may be important to note that the mandatory redemption date for the class a securities is date whereas the mandatory redemption date for the class b securities is date transactions document sec_3_1 and postf-100070-07 parent spv as holder of the class b securities will get a return of its principal of dollar_figurea and accrued and unpaid yield on liquidation common parent spv will also get all remaining assets of spv after payment on the class a securities in either case or above if the class b ecs are redeemed the class b shares must also be redeemed with respect to payment rights redemption and rights of liquidation winding up and dissolution the class b ecs are ranked junior to the class a ecs but are ranked prior to the class a shares and the class b shares common parent spv has full creditor rights to payment on the maturity_date of the principal_amount of the class b ecsdollar_figure the investors’ agreement restricts spv from issuing any additional class a shares class b shares class a ecs and class b ecs the investors’ agreement also provides that no dividends will be declared on any shares as long as both the accrued and unpaid yield and and the par_value ie the principal on the ecs have not been paid priority of distribution on spv 1’s dissolution or liquidationdollar_figure on dissolution or liquidation spv 1’s assets or proceeds thereof will be distributed in order of priority as follows first payment in satisfaction of all of spv 1’s liabilities not including payment on to the holders of the ecs or the shares second payment to the holder of the class a ecs in satisfaction of the principal_amount of these ecs and any accrued but unpaid yield thereon third payment to the holder of the class b ecs in satisfaction of the principal_amount of these ecs and any accrued but unpaid yield thereon fourth payment to the holder of the class a shares as a return_of_capital in amounts equal to the nominal value of these shares ie dollar_figured fifth payment to the holder of the class b shares as a return_of_capital in amounts equal to the nominal value of these shares ie dollar_figuref sixth payment to the holder of the class a shares as an additional return in an amount equal to the nominal value of these shares ie dollar_figured and seventh payment of the remainder to the holders of the class b shares spv 1’s charter date article see footnote supra postf-100070-07 upon redemption of the class a shares other than by liquidation of spv each class a share will receive an amount equal to its nominal value plus an amount of dollar_figure this amount equates to dollar_figureq exchange and remarketing spv can elect to require an exchange of the class a ecs for one or more k-year convertible notes bearing a slightly lower yield rate k basis points this election is available to spv on date and if it does not do so on this date it may elect to require the exchange on date on the same terms and conditions as the year exchange if spv makes the election on either date spv must exchange the class a ecs for notes in an aggregate principal_amount equal to the aggregate par_value of the class a ecs so exchanged plus an amount equal to the accrued and unpaid yield on those class a ecs notes can be issued only to the extent that i the aggregate principal_amount of the notes does not exceed the sum of a spv 1’s retained earnings at that time plus b the par_value of the class a ecs provided that that spv is not insolvent both immediately before and after giving effect to such payment computing for this purpose insolvency by treating neither the class a ecs nor the class b ecs as spv 1’s obligations upon conversion of the class a ecs for notes i spv shall pay to the holders of the class a ecs on the date of the redemption thereof an amount equal to of all accrued but unpaid yield on the class b ecs and ii if the aggregate par_value of the class b ecs exceeds the aggregate fair_market_value of the class b ecs the aggregate principal_amount of the notes issued upon such conversion shall be reduced by an amount equal to of such excessdollar_figure note that upon the exchange of the class a ecs for notes either in the year exchange or the year exchange the class a shares must be redeemed for an amount equal to the nominal value of the class a shares plus u s dollar_figure per sharedollar_figure once notified of spv 1’s election common parent may elect to require that the class a ecs be remarketed the year remarketing the terms of the remarketing are that the class a ecs will be remarketed for a price at least equal to percent of the par_value of the class a ecs plus any accrued but unpaid yield on the class a ecs plus an amount sufficient to compensate any holder of the class a ecs for any loss cost or expense including losses resulting from the redeployment of funds incurred as a result of a payment thereon being made on a day other than the date scheduled for such paymentdollar_figure there is no provision for resetting the yield on the class a ecs if the year remarketing succeeds no provision exists to prohibit common parent or any of it sec_47 transactions document sec_5 at all times during the years at issue spv maintained g shares of class a stock which stock had a nominal value of dollar_figurek per share therefore the redemption amount under this provision would be the dollar_figured nominal value of the class a shares plus dollar_figureq dollar_figure per share times g shares it is called the year or year remarketing because if it occurs it will occur in or around year or year or years after the commencement of the transactions date this latter cost that the purchaser if any of the class a ecs will pay spv appears to us to be a loan prepayment penalty postf-100070-07 affiliates from participating in the year remarketing if a purchaser is found spv must sell and transfer to such purchaser the class a shares for a purchase_price equal to the nominal value of the class a shares plus u s dollar_figure per share the sale of the class a shares is a condition_precedent to the sale of the class a ecs pursuant to the remarketing if the class a ecs are not sold pursuant to the year remarketing then the exchange of class a ecs for notes shall be affected on date if the class a ecs are not sold pursuant to the year remarketing or if new class a ecs are issued upon exchange of the notes common parent may elect to require a remarketing of the class a ecs in year the year remarketing the terms of this remarketing are that the class a ecs will be remarketed for a price at least equal to percent of the par_value of the class a ecs plus any accrued but unpaid yield on the class a ecs plus an amount sufficient to compensation any holder of the class a ecs for any loss cost or expense including losses resulting from the redeployment of funds incurred as a result of a payment thereon being made on a day other than the date scheduled for such payment neither common parent nor any of its affiliates may participate in the year remarketing if the remarketing succeeds the yield will be reset on all of the class a ecs also if a purchaser is found the holder of the class a shares shall sell and transfer to such purchaser the class a shares for a purchase_price equal to the nominal value of the class a shares plus u s dollar_figure per share the sale of the class a shares is a condition_precedent to the sale of the class a ecs pursuant to the remarketing the parties have expressed through the various agreements their intent that the class a ecs be treated as equity for us tax purposes and as debt for country y tax purposes for us financial statement purposes the class a ecs and the class a shares are to be considered debt so that spv 1’s results will be consolidated for such financial purposes into common parent’s results for country y regulatory purposes the class a common securities have been determined to be debt common parent’s financial statement describes the class a ecs as preferred variable debt securities for financial reporting purposes common parent consolidates the financial statements of spv spv and collection company through its ownership of of spv 3’s common interests and through its consolidation of spv which owns100 of collection company termination event sec_51 except with respect to a r’s already sold to spv the transaction document automatically terminates upon the earlier to occur of the insolvency of any of the three common parent subsidiaries so long as the insolvency is accompanied by a transaction document sec_9_1 postf-100070-07 legitimate insolvency or bankruptcy action as typically entered into by insolvent businesses date unless extended by written_agreement of the parties or the occurrence of any of the following events a the failure of the seller to make any payment of amounts owed on the loan or amounts collected on the a r’s sold to spv when such amounts become due or fail to perform any of their obligations under the transaction document or other transaction documents b the insolvency of any seller servicer or collection agent c a default event occurs or one of the common parent subsidiaries becomes insolvent d the government places a lien on the assets of any seller other than the a r’s sold to spv e the termination of any lockbox agreement f the failure of the three common parent subsidiaries in the performance of duties as servicer of the a r’s sold to spv g if due to some omission or commission of common parent or its subsidiaries spv ceases to hold i valid title in any a r it purchased ii a first priority lien in such a r or iii a first priority perfected lien in the seller’s collateral h the amendment of any seller’s constituent documents or its credit and collection policies i the principal_amount of past due a r’s owing to spv and collection company exceeds of the principal_amount of all a r’s owing to spv and collection company j the average principal balance of all a r’s owing to spv and collection company that are past due by days or more over any month period exceed sec_55 of the average aggregate principal balance of all outstanding a r’s owing to spv and collection company k the average principal balance of all a r’s owing to spv and collection company that are past due by more than days over any month period exceed sec_25 of the average aggregate principal balance of all outstanding a r’s owing to spv and collection company postf-100070-07 l the average principal balance of all a r’s owing to spv and collection company that are past due by more than days over any month period exceeds of the average aggregate principal balance of all outstanding a r’s owing to spv and collection company m the average principal balance of all a r’s owing to spv and collection company that are past due by more than days over any month period exceeds of the average aggregate principal balance of all outstanding a r’s owing to spv and collection company n the excess of the average principal balance of all a r’s that are determined to be non-collectible during any month period over the aggregate amount of collections of the a r’s during such period exceed sec_1 of the aggregate gross revenues earned by the sellers during such period from sales or services and n the excess of the average principal balance of all a r’s that are determined to be non-collectible during any month period over the aggregate amount of collections of the a r’s during such period exceeds of the aggregate gross revenues earned by the sellers during such period from sales or services a credit report entitled credit application dated date processed by the state branch office of foreign bank discusses in detail the protections necessary to foreign bank in order for it to agree to enter into the transactions in the first place foreign bank was mainly concerned that when spv terminates or the transaction unwinds it foreign bank would receive its full investment plus an applicable_rate of return the credit report apparently was initiated by taxpayer group’s request of foreign bank to extend the above tax strategy beyond its contemplated termination_date of date parts of the credit application are set forth below the credit application notes that common parent had a date market capitalization of dollar_figurev and that common parent made a number of covenants in order to obtain foreign bank 1’s participation in this transaction common parent made the following financial covenants to foreign bank with regard to its status min adjusted tangible net_worth tnw max total debt ebitda min funds from operations total debt max total debt capitalization min ebitda interest_expense requirement dollar_figuret 0x 6x actual year u 21x 9x the credit application also provided that there would be a bullet repayment a single payment for the entire loan amount of foreign bank 1’s investment in spv at postf-100070-07 maturity which the credit application lists for the class a equity certificates total investment dollar_figurei as date and for the class a common shares total investment of dollar_figured as date the credit application notes the following collateral protects foreign bank 1’s investment_asset base of spv consists of third party receivables and intercompany loans to common parent or guaranteed subsidiaries net coverage of foreign bank 1’s dollar_figureb investment by 3rd party receivables pincite year net of payables to common parent totaling dollar_figure times spv 2’s investment retained earnings_of spv as of year - dollar_figurey enhanced preferred status of foreign bank 1’s investment spv generates approximately dollar_figurez earnings monthly concentration limits on receivables portfolio non-investment grade or unrated investment grade monthly testing of receivables portfolio by an independent party managerial company against the following credit-quality covenants violation of any of these covenants constitutes an event of default and consequent unwinding of spv additionally a letter dated date from foreign bank affiliate an affiliate of foreign bank to common parent mentions a fee arrangement with respect to the spv transaction with common parent in which foreign bank through its affiliate has contributed a total amount of dollar_figurec the letter states the amount of the fee as dollar_figurepdollar_figure the initial dollar value of the class a ecs purchased by spv on date was dollar_figurec the fee was calculated on this amount the dollar_figurep was referred to as a structuring fee there is documentation in the materials secured_by exam showing that the taxpayer group perfected security interests in all the a r's they purportedly sold to spv the sub and sub lockbox accounts as well as the contents of those lockbox accountsdollar_figure there is essentially no documentation or evidence demonstrating that the taxpayer group ever transferred title of the a r's to spv the transactionsdollar_figure the transactions commenced on date when spv made its first purchase of a r’s from and its first loan to the members of the taxpayer group the transaction the fee of dollar_figurep is the exact amount of the yield due by spv to spv two days later on date see the transactions document sec_2_1 we note that it is unusual for a prospective shareholder to charge a fee to another shareholder as a precondition to its making a purchase of equity in a common corporation see for example the uniform commercial code financing statements of sub named debtor in favor of spv named secured party which were filed with the secretary of the state of delaware transactions here means the entire series of transactions that satisfy the purposes of and implement the tax strategy developed by promoter postf-100070-07 documents contemplate that every month thereafter for the next five years spv would purchase a r’s from and make loans to the taxpayer groupdollar_figure the documents also contemplate that the transactions would terminate on date unless extended by written_agreement of the parties or unless terminated earlier upon the occurrence of a termination eventdollar_figure as the a r’s are generated the taxpayer group bundles certain a r’s and sells them to spv who buys them at a discount the purchase_price of each a r equals the principal balance owing on the a r minus the relevant factoring_discount the date set for spv to pay for the purchased a r’s is the earlier of the value date59 or when payment is received from the account obligor60 when an account obligor makes a payment on an a r the payment is automatically applied to and reduces the balance due on the purchase_price although all a r sales are nonrecourse spv does not choose the a r’s it will purchase the first notice spv receives of the identity and number of a r’s it has purchased is on the determination date61 which is defined as the 20th business_day of the month following the month in which the value date occurs the day spv is obligated to pay for the a r’s on the determination_date the sellers must notify spv of the identity of the a r’s spv purchased and the amount principal balance of those a r’s although spv is required to pay the balance of the purchase_price by the value date the amount that spv owes and must pay on the value date is determined later on the settlement date62 a date occurring in the month following the month in which the value date occursdollar_figure on both the purchase date the date spv is required to purchase the a r’s and the value date the date spv is required to fully pay for each a r spv has no knowledge of the identity or the related purchase transaction document sec_9_1 transaction document see footnote which describes the termination events references in the various documents including the credit application dated date and the transaction document sec_9_1 strongly infer that the parties contemplated that the transactions not continue much beyond date the value date is the last business_day of the calendar month in which the due_date for such a r occurs unless the value date would precede the a r due_date then the value date is the last business_day of the next succeeding calendar month if the a r due_date for any a r sold to spv on date occurs on or prior to date then the value date for such a r shall be date transaction document sec_1 definitions here account obligor means a common parent customer whose purchase of goods or services created an a r transaction document sec_2_1 with respect to any date on which the account obligor makes a payment on the a r before the value date but only to the extent of collections received on such payment_date the settlement_date is the last business_day of the calendar month immediately following the calendar month during which such payment_date occurs with respect to any payment_date occurring on the value date for any a r the settlement_date is the last business_day of the calendar month immediately following the calendar month during which such value date occurs transaction document sec_1 definitions transaction document sec_2_1 postf-100070-07 price of the a r’s sold to it only on the determination date64 generally the 20th day of the month following the purchase date and the value date does spv learn of the identity and the price of each a r sold to it because that is the day that each seller is required to deliver to spv a schedule of a r’s sold to spv as well as a statement of the price for each a r spv is not required to purchase any receivable if the purchase would cause spv to exceed its maximum purchase limitdollar_figure seller has no right to repurchase any a r’s sold to spv except that spv may require a seller to repurchase an a r when the seller has breached any of its representations or warranties the account obligor returned any goods in connection with the a r or spv receives a common parent reset notice66 in such an event the seller is required to repurchase the sold a r for of the purchase price67 spv does not have the right to reject any eligible receivable unless it determines that the seller has breached any representation or warranty as to such receivabledollar_figure the obligation to pay for the purchased a r is represented on the balance_sheet of spv as an account payable to common parent this payable is senior to all other claims of spv including the class a ecs although the sellers agree to transfer all rights title and interest in the a r’s to spv the sale and transfer of the a r’s is only a paper entry the sellers never physically transfer the a r’s or the respective a r files the a r files consist of documents evidencing the underlying customer transaction eg the invoice any security_interest documentation etc the sellers retain and possess the a r files at all times in a custodial capacity for spv 1’s benefit only the sellers are required to maintain for spv 1’s benefit a complete and accurate a r file for each a r sold to spv they determination_date means with respect to the settlement_date the 20th day of the calendar month during which such settlement_date occurs transaction document sec_1 definitions transaction document spv 1’s maximum purchase limit means roughly the excess of spv 1’s total equity plus its retained earnings time sec_1 over the aggregate principal balance of all a r’s held at that time by spv a common parent reset notice means essentially a written notification by common parent to spv that a change in the tax law has occurred that will have a materially adverse change with respect to the business financial statement financial or tax consequences anticipated by common parent from these transactions transactions document sec_1 definitions transaction document sec_2 a b seller warrants as to all a r’s it sells to spv that each a r is an eligible receivable the a r has not been satisfied all information contained in the schedule of receivables regarding the a r is accurate the account obligor has not raised any defenses against payment of the a r and except as to the sub receivables no default has occurred transaction document sec_2_1 transaction document sec_2 transaction document sec_2 and postf-100070-07 are also required to document on their respective financial statements the transfer of the a r’s to spv other than the initial transfer of money from spv to the taxpayer group which occurred on date it appears that spv did not directly pay cash or make other forms of payment to the sellers for the a r’s under the transaction document spv pays the purchase_price of the a r’s as follows all monies collected by the taxpayer group as servicers on the a r are automatically credited as a payment toward the purchase_price of that a r’s and if on the value date collections on the a r’s are insufficient to cover the full purchase_price of the a r’s sold to spv as of that date then a the borrowers under the transaction document are required to prepay all amounts borrowed under the transaction document but only to the extent of the remaining balance of the aggregate purchase_price owed by spv on the purchased a r74 and the amount of the loan prepayment is automatically applied to the amount spv owesdollar_figure spv has the right to notify each account obligor that spv now owns the a r except on the occurrence and continuation of a termination event the taxpayer group is not required to notify the account obligors that their a r’s have been sold to spv the sellers in their role as servicers continue to receive payment on the underlying a r’s directly from the account obligors the sellers agree not to make any changes in the instructions to the account obligors regarding the deposit of collections on the a r’s to the extent not required to fund the purchase of a r’s spv lends the excess of its cash to the taxpayer group on the value date the same day it purchases the a r’s the transaction document provides that the loan balance on the value date fluctuates as a function of cash required to purchase the a r’s on that same date spv contracted with the taxpayer group for the taxpayer group to service and to collect on the a r’s that the taxpayer group sells to spv the collection company entered into a servicing contract with the taxpayer group to service the severely delinquent a r’s collection company purportedly purchases from spv which a r’s spv had initially purchased from the taxpayer group spv appointed common parent to act as spv 1’s collection agent to hold and control each collection account and to supervise the deposit and distribution of all collections received with regard to the a r’s sold to spv transaction document sec_23 on date except for the dollar_figureaa spv 1’s liquidity amount spv transferred all of its paid in capital to common parent and its three subsidiaries in part as loan and in part as payment toward the purchase_price of the date tranche of a r’s sold to spv transaction document sec_2_1 which incorporates by reference transaction document sec_2 c and b transaction document sec_3_6 postf-100070-07 each servicer has established and each one agrees to maintain one or more lockboxes in their own namesdollar_figure each servicer agrees to deposit into the lockbox accounts all collections they receive on the a r’s sold to spv each servicer has instructed all existing account obligors to make payments with regard to the a r to their respective lockbox accounts collections received by sub on the sub and sub a r’s are deposited in the sub lockbox account collections received by sub on the sub a r’s and the sub a r’s are deposited in the sub lockbox accountdollar_figure sub and sub in their role as servicers agree not to close any lockbox accounts unless they receive spv 1’s written consent both sub and sub agree to take all necessary action as spv requires perfecting a first priority lien in such lockbox account however none of the transactions documents prohibit sub or sub from withdrawing funds contained in the lockbox accounts except that neither may withdraw any funds once spv takes exclusive dominion and control of the lockbox account spv has the right to take exclusive dominion and control_over the sub and sub lockboxes upon the occurrence of a termination event common parent also is authorized under the transactions documents to establish and maintain one or more collection accounts into which it will deposit all collections it receives on the a r’s sold to spv dollar_figure if a termination event occurs and is continuing spv may establish one or more collection accounts in its own name over which it will have exclusive dominion and control spv then may require all monies thereafter collected on its behalf be deposited into the spv collection accounts spv may on the occurrence and continuation of a termination event take exclusive dominion and control of the sub lockbox accounts and the sub lockbox accounts and require that each lockbox bank transfer the contents of these lockbox accounts to any collection account spv establishe sec_79 noticeably absent is any provision in the transaction document giving spv exclusive dominion and control_over the collection accounts established by common parent even though such accounts like the sub and sub lockbox accounts also hold collections received on the a r’s sold to spv on the occurrence the transaction document in a letter dated date sub instructed promoter how to handle the sub lockbox account the letter refers to the date transaction document and the reference contained therein to the a r’s sub purportedly sells to spv promoter was instructed to charge sub not spv for all service fees overdrafts and any other charges related to the account the letter notifies promoter that common parent guarantees sub 1’s performance under this letter the letter further provided that u ntil promoter receives further written notice from spv sub may withdraw fund from the account and otherwise give promoter instructions with respect to the account including instructions to close the account the letter goes on to instruct promoter that only after promoter receives spv 1’s written notice that a termination event has occurred and is continuing promoter will restrict sub from all use or control of the account and will only follow spv 1’s written instructions and spv will have exclusive dominion and control_over the account blocked_account agreement dated date signed by promoter sub common parent and spv s a transaction document transaction document postf-100070-07 of a termination event neither common parent nor any of its three subsidiaries may make any withdrawals from spv 1’s collection accounts each member of the taxpayer group as servicer agrees to collect all amounts due under all a r’s sold to spv including endorsing its name on checks and other instruments representing collections on such accounts monitor each such a r and to participate in meetings and telephone conversations with representatives of the account obligors maintain adequate and complete a r files provide spv with all information concerning defaulted a r’s and provide advice to spv as to whether or not spv should transfer such a r’s to collection company and notify each account obligor of a defaulted a r of the fact that the defaulted a r has been assigned to collection company and instruct the account obligor to make payment to collection company moreover each servicer agrees that it shall adopt a standard of care consistent with industry practice for the servicing of such a r’s and will not amend such standard of care without spv 1’s written consent each servicer shall at its own expense maintain materials and equipment and employ the necessary number and quality of personnel to service and administer the sold a r’s on each determination_date each member of the taxpayer group as servicer agrees to deliver to spv a schedule of receivables and to report to spv the identity of each a r that has become a defaulted receivable spv 1’s board makes all decisions as to the settlement of delinquent receivables owned by spv except those that are severely delinquent if any receivable remain outstanding for a period significantly beyond the original due_date termed a severely delinquent receivables spv may sell that receivable to collection company if spv determines to sell the a r to the collection company the servicer of that a r is required to contribute the defaulted a r to collection company80 law and analysis issue the stapled class a securities constitute either debt or debt with an equity kicker they did not constitute equity common parent asserts that the class a securities should be treated as a preferred equity_interest in spv and not as debt we disagree after application of the debt equity factors to the characteristics of the class a securities the combined characteristics of the two components we conclude that the class a securities are more debt-like than equity-like in their characteristics a fundamental difference between a shareholder and a creditor is that while the shareholder is an adventurer in the corporate business who takes the risk and profits from success the creditor in compensation_for not sharing the profits is to be paid sec_4 transaction document attached to the servicing agreement entered into by spv and managerial company on date postf-100070-07 independently of the risk of success and gets a right to dip into the capital when the payment_date arrives 76_f2d_11 2d cir a significant factor for differentiating between a shareholder and a creditor is whether the funds were advanced with reasonable expectations of repayment regardless of the success of the venture or were placed at the risk of the business 459_f3d_220 2nd cir a case commonly referred to as the castle harbour case it is not enough when applying the facts to the debt equity factors to test each factor for its presence or absence and then add up the total number of factors tending toward equity and compare that number to the total number of factors tending toward debt one must also weigh each factor universal castings corp v commissioner t c pincite the classic debt is said to be an unqualified obligation to pay a sum certain at a reasonably close fixed maturity_date along with a fixed percentage of interest payable regardless of the debtor’s income or lack thereof 248_f2d_399 2d circ courts not only look to the four corners of the instrument they also will look beyond the face of the instrument to ascertain whether the investment analyzed in terms of its economic circumstances constitutes risk capital entirely subject_to the fortunes of the corporate venture or represents a strict debtor- creditor relationship 398_f2d_694 3d cir courts generally apply a varying list of as many as criteria or factors to be considered in determining whether an financial_instrument is debt or equity the basic formula for testing for whether an instrument is debt or equity turns on the objective intent of the parties the factors are used for determining that objective intent the utility of the criteria is limited however by the fact that these factors rarely all point in one direction and they have no established relative weights william t plumb jr the fed income_tax significance of corporate debt a critical analysis a proposal tax l rev typically the following factors are applied to the facts of the case to determine whether an instrument is debt or equity the names given to the certificates evidencing the indebtedness the presence or absence of a fixed maturity_date the source of payments the right to enforce payment of what is purported to be principal and interest participation in management flowing as a result the status of the contribution in relation to regular corporate creditors the intent of the parties thin or adequate capitalization identity of interest as between the creditors and the facts and circumstances of this case at issue are similar to those of castle harbour in castle harbour the second circuit_court of appeals found the general debt equity factors which usually are applied where the equity holder asserts the instrument is debt were equally applicable where the debt holder asserts the instrument is equity as in castle harbour postf-100070-07 stockholders source of interest payments the ability of the corporation to obtain loans from outside lending institutions the extent to which the advance was used to acquire capital assets and the failure of the purported debtor to repay on the due_date or to seek a postponement see 464_f2d_394 5th cir names given to the certificates evidencing the indebtedness for purposes of this memo the name class a securities was invented as an easy reference to the combined investment_unit spv had nothing to do with the name class a securities however spv named each component of the combined unit as the class a equity certificate and the class a voting share common parent’s position is the combined unit is equity not debt we disagree the very debt-like instrument of the two was the class a equity certificates this name connotes an equity_interest common parent in its financial statement describes the class a ecs as preferred variable debt securities a name that strongly connotes debt foreign bank who held the class a ecs through spv referred to its investment in spv as debt foreign bank treated this interest as debt both for financial_accounting and -------- taxation purposes the name voting shares of the class a voting shares connotes equity foreign bank also treated this interest as debt both for financial_accounting and -------- taxation purposes the fact that common parent asserts here that foreign bank 1’s interest is one of equity should be afforded only the slightest probative value given its strong self-serving interest in view of the large tax benefits that it expects to receive from this transaction 43_tc_90 taxpayer’s self-serving statements that the advances were intended to be loans bear little weight in the face of the other facts of record accordingly this factor is entitled to very little weight in determining whether the class a securities constitute debt or equity the presence or absence of a maturity_date the absence of an maturity_date indicates that any redemption payment is tied to the long term fortunes of the business and therefore serves as a strong indication of equity the transaction documents here are in conflict as to the true maturity_date of the class a securities one document provides a mandatory redemption date of date for the class a ecsdollar_figure a foreign bank document84 indicates maturity dates for the class a ecs and the class a shares of date and date respectively another document gives spv the power to force spv to redeem or exchange the class a ecs for 5-year notes in the irs has also sets out a list of important debt-equity distinguishing factors in notice_94_74 which lists factors transaction document sec_3_1 credit application dated date interestingly the divergent dates do not appear to follow the requirement set out in many of the transaction documents ie the investor’s agreement that when one of the instruments is redeemed the other instrument must be redeemed also postf-100070-07 year of the transaction86 and another document provides that the transactions will terminate on date thereby removing spv 1’s business purposes and its reasons for existence87 the existence of a maturity_date is strong evidence of debt this instrument clearly has a maturity_date - many of them moreover attachment c of the credit application states that the transaction’s final maturity_date is date attachment c provides on date or at common parent’s election date the purchase of receivables by spv terminates and the dollar_figured of common shares held by spv is redeemed simultaneously the dollar_figurei class a ec investment in spv converts into a two-year note which incorporates all existing common parent financial covenants for the final two years the assets of spv will be almost entirely intercompany loans to common parent final repayment of foreign bank 1’s funding will be effected by liquidation of the intercompany notes thus this exposure is ultimately entirely common parent risk it is clear from the credit application that foreign bank intended that its investment in the class a shares was to terminate on date years after their issuance or at the latest on date years after their issuance this strong inference is further enforced by sec_5 of the investor’s agreement which requires the class a shares to be redeemed upon the exchange of the class a ecs for notes thus foreign bank 1’s total investment in spv in the form of the class a ecs and the class a shares was intended to be short term - years at most a short-term investment which clearly this is is more indicative of debt than equity the source of payments generally if the yield on the investment is not dependent on and does not vary with earnings it indicates that funds were advanced with reasonable expectations of repayment and that such funds were not placed at the risk of the business thus where payment of yield or interest on advanced funds is not dependent on the issuer’s earnings this indicates a creditor-debtor relationship and that debt rather than equity was issued conversely where payment is dependent on and varies with the company’s earnings this indicates that the holder of the instrument is assuming the risks of the business venture so that he may enjoy a profit thereon this suggests that the advanced funds resemble an equity_interest here the yield on the class a ec is not dependent upon earnings although the quarterly yield and yield due on the mandatory redemption date date are dependent on spv having distributable amounts defined to mean retained earnings the yield due on liquidation of spv is not dependent on spv 1’s earnings transaction document sec_5 transaction document sec_9_1 postf-100070-07 sec_3_2 of the transaction document provides that in the event of liquidation of spv the holders of the class a ecs shall be entitled to amount in cash equal to the sum of the par_value for each outstanding class a ec plus unpaid yield accrued through the date fixed for such liquidation on liquidation foreign bank through spv will receive both the principal_amount of its investment and any accrued and unpaid yield thereon without regard to whether spv has any earnings common parent may argue however that unlike a loan which does not require the board’s declaration as a precondition to payment the board has to declare the yield before it will be paid to the class a ecs as a practical matter however the facts negate the force of this potential argument yield on the equity certificates was determined before the transaction ever went into effect and therefore the payment of the yield was not dependent on the earnings the transactions were prearranged so it was clear that yield on the class a ecs would be paid in all events there was no discretion to declare dividends or the amount of the dividend and there was no risk to foreign bank even though the documents may suggest otherwise eg foreign bank ostensibly owns of the voting rights of spv and director an employee of one of the subsidiaries of foreign bank was effectively the only active member of spv 1’s board nevertheless his power to control or run spv was illusory this factor is indicative of debt the right to enforce the payment of principal and interest another factor is whether the holders of instruments possess the right to enforce the payment of principal and interest irs notice_94_47 the presence of an enforceable legal_obligation to pay principal and interest supports a finding that the transaction more closely resembles debt the issue is whether foreign bank had the right to force the payment of what is effectively its principal and interest in castle harbor the second circuit_court of appeals found that the banks’ interest was more like a creditor’s interest than an equity holder’s interest because in part the partnership agreements gave the banks the power to terminate and receive reimbursement of their dollar_figure million investment at the agreed annual rate of return tifd iii-e f 3d pincite foreign bank through spv has the unconditional right to enforce payment of a yield that has been declared to be due and payable by spv 1’s board_of directors and b the payment at the maturity_date of amounts due and payable upon a mandatory redemption of the class a ecs transaction document furthermore foreign bank through spv can force spv to liquidate and upon liquidation receive the aggregate par_value of all outstanding class a ecs plus unpaid yield accrued through the date of liquidation transaction document sec_3_2 although of the transaction document does not expressly give spv and thereby foreign bank the right to liquidate spv for nonpayment of yield and principal it does provide that nothing in the section shall limit any rights ii arising under provided for in or in respect of any separate agreement entered into by the spv it is clear from foreign postf-100070-07 bank 1’s statements in the credit application that violation of any of common parent’s covenants constitutes an event of default and consequent liquidation of spv also the transaction document in its definition of specified liquidation condition list as a liquidation event a breach of any provision of the transaction document or of the transaction document that has an adverse material effect on the rights and benefits available to the holder of the class a shares and the class a ecs nonpayment of declared yield is a breach of a provision that has an adverse material effect on the benefits available to the holder of the class a securities thus foreign bank through spv as the holder of the class a securities has the right to liquidate spv for nonpayment of yield and principal this factor suggests that the class a securities are debt participation in management whether the holder of the instrument is entitled to participate in corporate management or has voting rights as a result of the transaction is a factor which tends usually only slightly to favor a conclusion that the interest resembles equity bittker eustice federal income_taxation of corporations and shareholders par h 7th ed plumb jr the fed income_tax significance of corporate debt a critical analysis a proposal tax l rev in a footnote plumb cites several cases among them 46_tc_842 aff’d 386_f2d_974 1st cir in which the court held the instruments in question to be debt even though the instrument holders had the right to designate as many as half the directors even in the absence of default here the class a securities in form have most if not all of the voting rights with regard to spv however this fact is not inconsistent with our position in this memo that spv 2’s right to elect the directors of spv served as additional security for the repayment of the amounts advanced to the taxpayer group as loans it is not that unusual for foreign bank to require an equity_interest in an entity solely as security for a loan in enbridge energy company inc v united_states nl h-06-657 slip op pincite s d tx filed opinion and order the court noted that as part of its protection for a loan it made to the debtor foreign bank required from the debtor a pledge of among other things a membership interest in a limited_partnership that was the intermediary entity in an intermediary transactions tax_shelter thus in situations where foreign bank enters into the transactions solely as a creditor it is not out of character for it for security reasons to take on the appearance of a shareholder or partner spv 2’s participation in the management of spv has been severely limited by the transactions documents those documents limit the assets spv can possess and thereby limit the business activities in which it may engage the transaction documents also prohibit spv from restructuring or creating new_capital spv cannot without common parent’s approval borrow on or pledge its assets or elect to do anything that might change the structure or any of the terms of the agreements to common parent’s detriment thus spv 2’s control_over spv 1’s board is anything but postf-100070-07 an exercise in conducting normal management functions spv can do very little except follow the terms of the various transactions documents this suggests that foreign bank through spv has just enough control appropriate to protect its interest as a creditor also it is not clear who controls spv director the only active member of spv 1’s board wears two other hats one as director of spv foreign bank 1’s spv and wholly owned by foreign bank and one as managing director of spv common parent’s spv and wholly owned by common parent thus it is unclear on whose behalf he is directing spv furthermore spv cannot take any major corporate actions without common parent’s approval spv cannot merge with another corporation it cannot purchase or sell any major assets and it cannot expend capital or dispose_of assets without common parent’s approval common parent also has a veto power over these major corporate decisions this is a very significant_power over the management of spv see 165_f3d_822 11th cir accordingly although it superficially appears that spv as holder of the class a securities possesses all the voting power and thereby all control_over spv its voting power is power to not do anything significant mostly spv has the power to force spv to declare yield distributions with respect to the class a securities this factor is a weak indicator of an equity-like interest other than the right to declare yield on the class a ecs spv 2’s power appears to be limited to preserving the integrity of its security the a r’s on the loan thus with respect to the facts here this factor tends only slightly to favor a conclusion that the class a securities resembles equity a status equal or inferior to that of regular corporate creditors a factor to be considered in determining whether an interest is more akin to debt or equity is whether the rights of the holders of the instruments are subordinate to the rights of general creditors irs notice_94_47 subordination to general creditors is indicative of equity what is important here is not what the documents provide rather it is what the realities of transaction are 459_f3d_220 2nd cir here the realities show that spv 2’s interests in spv were very well protected debtor- like protections this factor therefore suggests that the class a securities resemble debt although the transactions documents provide that repayment of general creditors would take priority over payment on the class a securities nonetheless the payment of foreign bank 1’s spv 2’s interest was even more securely protected than by priority over the general creditors spv was prohibited from issuing without spv 2’s consent any securities having with respect to payment rights redemption rights and rights in respect of liquidation winding up and dissolution rights that are prior to or pari passu with the class a ecs transactions document sec_4 thus in reality spv only has a few obligations that have priority over payment of yield on the class a securities those obligations are payments to the taxpayer group for the postf-100070-07 purchased a r’s payment to managerial company for administrative managerial and accounting services and payments to common parent and its subsidiaries for collection services moreover repayment of foreign bank 1’s spv 2’s interest in spv was essentially guaranteed by common parent common parent and spv entered into a guarantee agreement wherein common parent unconditionally guaranteed to spv a prompt payment of all amounts due under the transaction document and b full performance of all duties obligations and undertakings arising under the transactions documents by common parent and its three subsidiaries to spv guarantee agreement dated date also common parent provided foreign bank with collateral arrangements other than what appears in the transactions documents and the covenants securing foreign bank 1’s investment in the tax strategy the credit application shows the following collateral and covenants provided foreign bank by common parent asset base of spv consisting of third party receivables and intercompany loans to common parent or guaranteed subsidiaries such collateral coverage is now over of the value of this class a dual component instrument concentration limits on receivables portfolio non-investment grade or unrated - investment grade - monthly testing of receivable portfolio by an independent party managerial company against credit- quality covenants violation of any of these covenants constitutes an event of default and consequent unwinding of spv financial covenants on common parent maximum leverage minimum tangible net_worth etc usd r of credit default swaps with maturity of november year during the last two years of this transaction ie year 4-year the purchase of receivables terminates and the assets of spv will consist almost entirely of loans to common parent with projected common parent note coverage of foreign bank 1's dollar_figureb investment excluding cds hedges this makes it clear that foreign bank 1’s spv 2’s interest in spv is even more securely protected than would normally be the case where an interest expressly states it has priority over the general creditors this factor strongly indicates debt the intent of the parties in the sixth circuit_court of appeals the circuit in which this case most likely will be litigated the determination of the intent of the parties is a critical issue 404_f2d_119 6th cir in postf-100070-07 berthold the sixth circuit stated that the intention of the parties is the controlling factor in determining whether or not advances should be termed loans see also chism's 322_f2d_956 9th cir the intention of the parties relates not so much to what the transaction is called or even what form it takes as it does to an actual intent that money advanced will be repaid berthold f 2d pincite 321_f2d_598 3d cir normal security_interest and repayment arrangements or efforts to secure the same are important proofs of such intent berthold f 2d pincite in the present case the parties intent as to whether the class a securities are debt or equity could not be clearer the evidence that the objective intent of the parties is that foreign bank 1’s entire investment was a loan is overwhelming eg common parent’s guarantee of foreign bank 1’s investment and foreign bank ensuring that spv 1’s asset base provided collateral coverage over of the value of the class a securities see credit application common parent asserts that the class a securities are equity in form the parties have expressed through the various agreements that the class a ecs should be treated as equity for u s tax purposes and as debt for country y tax purposes for u s financial statement purposes common parent is treating the class a securities as debt so that spv 1’s financials can be consolidated with common parent’s financials in common parent’s financial statement notes the class a ecs are described as preferred variable debt securities which name strongly indicates debt rather than equity for country y regulatory purposes spv treats the class a securities as debt because common parent’s tax objective depends on successfully characterizing foreign bank 1’s interest in spv as equity it took pains to design these transactions to promote that characterization and thus maximize its tax benefits it did this by attempting to give foreign bank 1’s financial contribution the appearance of an equity_investment as such common parent’s statements of intent are to be viewed as self serving and should not be given much weight in determining whether the class a securities are debt or equity in the credit application foreign bank clearly indicates by its express language that it intended its investment in spv to be debt and that at least from its viewpoint spv 1’s role was merely to secure its dollar_figureb loan to the taxpayer group the credit application shows that foreign bank took collateral secured financial covenants from common parent and purchased a cds to hedge its investments especially harmful to common parent’s position is the following provision in the credit application monthly testing of receivables portfolio by an independent party managerial company against the following credit-quality covenants violation of any of these covenants constitutes an event of default and consequent unwinding of spv emphasis added this is strong evidence that foreign bank viewed its entire investment in spv not as an investment in a factoring business but only as a means of facilitating a lending transaction foreign bank is clearly stating here that if any of the multiple creditworthy covenants given by the taxpayer group to foreign bank is violated foreign bank will cause an unwinding of the functions of spv it is noteworthy that in this provision postf-100070-07 of the credit application there is no provision linking foreign bank 1’s right to unwind spv to the latter’s success or failure in either the factoring or lending business furthermore the fee letter from foreign bank affiliate an affiliate of foreign bank to common parent discusses a fee arrangement with respect to the spv transaction with common parent in which foreign bank through its affiliate has contributed a total amount of dollar_figurec the letter states the amount of the fee as dollar_figurep which is exactly the yield due by spv to spv on the very next day date see transactions document sec_2_1 this shows that this yield amount could have been nothing other than an upfront lender’s fee the fee letter clearly shows that the dollar_figurep is in substance a lender’s fee owed by common parent to foreign bank for the dollar_figurec loan and not as the transactions document sec_2_1 might otherwise indicate owed by spv to spv as payment of yield on a purported equity_investment note that the initial dollar value of the class a ecs on date was dollar_figurec the exact amount cited in the date fee letter which in the letter is called foreign bank 1’s investment in spv it is clear that foreign bank 1’s spv 2’s intent in entering into these transactions was that of a creditor and not as a shareholder as the transaction documents try to disguise it this factor leans strongly toward characterizing foreign bank 1’s entire investment in spv as debt thin or adequate capitalization thin_capitalization prior to a purported loan to the issuer of the instrument would normally suggest an equity contribution spv is not thinly capitalized here however common parent is not asserting that foreign bank 1’s investment in spv is a loan it is asserting that foreign bank 1’s investment is equity in such situations this factor is a non-factor with regard to common parent’s position however with regard to the government’s position that foreign bank 1’s investment is entirely debt adequate capitalization typically is an important condition to a finding of debt that spv is not thinly capitalized does not cause the government to reject its position that the class a securities are debt because adequate capitalization does not suggest that a purported equity instrument is in reality equity therefore this factor is neutral the ability of the corporation to obtain loans from outside lending institutions if a corporation is able to borrow funds from unrelated third parties the transaction has the appearance of a bona_fide indebtedness the purpose of this inquiry is obviously to test whether shareholders contributors acted in the same manner toward their corporation as ordinary reasonable creditors would have acted if no reasonable creditor would have loaned funds to the corporation at the time of the advance an inference arises that no reasonable investor would have been willing to take on this role as a creditor of such corporation 464_f2d_394 5th cir common parent is not asserting that foreign bank 1’s investment in spv is a loan it is asserting that foreign bank 1’s investment is equity in such situations this factor like the prior factor is a non-factor with regard to common parent’s position however postf-100070-07 with regard to the government’s position that foreign bank 1’s investment is entirely debt the fact that spv had the ability to obtain loans from outside lending institutions typically is an important condition to a finding of debt although there are restrictions in spv 1’s contractual agreements which prohibit spv from borrowing funds it is reasonable to expect that in the absence of such restrictions a lending institution would have loaned funds to spv or common parent on terms and amounts similar to that of the class a ec’s the collateral and the financial covenants secured_by foreign bank prior to its investing in spv as well as common parent’s guarantee of payment and performance to spv provides foreign bank ample protection of its investment it is clear that an outside lending institution may well have been willing to grant spv a loan on the same basis and same terms as that provided foreign bank spv that spv could have obtained a loan from outside sources on the same basis and same terms as that provided foreign bank spv supports the government’s position thus the terms and conditions defining foreign bank 1’s spv 2’s investment in spv strongly suggest a creditor-debtor rather than a shareholder-corporation relationship this factor is indicative of debt the extent to which the advance was used to acquire capital assets using funds to purchase capital assets that are essential for the operations of a business suggests that the funds may represent equity 464_f2d_394 5th cir here minimal capital assets if any are present the funds received from foreign bank were utilized to provide working_capital for the day-to-day operations of spv and were in no way connected to any acquisition of capital assets id the funds were used to purchase discounted trade receivables and to make loans to common parent this factor lends only slight support the service’s position that the class a securities are debt regular and timely payments by the debtor to the creditor are made consistent with the debt arrangement there appears to be no evidence that spv failed to make regular and timely payments of yield on the class a securities the very nature of the purchase of trade receivables activity -- the purchasing of the receivables at a discount and the anticipated payment of those receivables by unrelated third partie sec_30 days later -- lends an inference that the interest payments the discount is equivalent to original_issue_discount on a bond would have been made when due and so spv would have sufficient resources to make quarterly payments on the yield furthermore common parent who was required to keep dollar_figuret in tangible net_worth and also who guaranteed the payment of the loans advanced to its subsidiaries was financially secure enough to make payments on the loans made to it nonetheless the field should look to see if payments were made when due where there appears to be no intent to repay a note especially where repayment would jeopardize the financial condition of the borrower this serves to favor characterizing a financial_instrument as equity here the financial condition of spv the borrower was not in jeopardy this factor is indicative of debt postf-100070-07 lack of participation in the risks of the business spv is nothing more than a conduit in the transactions and therefore spv has no business in which foreign bank risks its investment foreign bank took little or no risk whatsoever in this transaction it completely protected its investment with a combination of collateral financial covenants and hedges page section iii captioned protection of the credit application provides foreign bank 1’s protection in this transaction is considered strong foreign bank 1’s exposure is now covered dollar_figure times with a diversified portfolio of third party receivables and by common parent notes including the usd r of credit default swap protection increases the total collateral coverage to over times this factor strongly indicates debt payment of interest a true lender is concerned with interest_income 396_f2d_630 5th cir the failure to insist on interest payments ordinarily indicates that the payors are not seriously expecting any substantial interest_income but are interested in the future earnings_of the corporation or the increased market_value of their investment here there are provisions for the payment of yield on the class a securities the field should see if spv made timely and consistent payments of yield on the class a ecs if so this would favor a finding that the advance to spv by foreign bank was a loan creditor rights to enforce payment a debt is defined as an unqualified obligation to pay a sum certain at a reasonably close fixed maturity_date along with a fixed percentage in interest payable to the creditor regardless of the debtor's income or lack thereof 470_f2d_308 7th cir emphasis added see also nassau lens co f 2d pincite 90_f2d_451 2d cir l hand j foreign bank had the right to accelerate payment for its interest by forcing spv to liquidate acceleration of a debt is a creditor right foreign bank 1’s money is secure here in the credit application foreign bank acknowledged that it was over-collateralized with respect to its investment the mechanisms of the various agreements ensured that foreign bank would receive an annual return at libo plu sec_76 basis points regardless of whether spv was experiencing profits or losses the trade receivables purportedly sold to spv served as security for the loan from foreign bank through spv to common parent because foreign bank has the right to accelerate this debt this factor favors viewing the class a ecs as debt reasonableness of expectation of payment this factor concerns whether at the time the instrument was issued the debtor could reasonably be expected to meet interest and principal payments in accordance with the terms of the instrument a true creditor wants principal repaid plus interest and will lend money only when he has a reasonable belief that principal and interest will be paid to him features of the agreements in this case combined to provide foreign bank with not only a reasonable expectation but virtually an ironclad assurance that it would receive payment of its principal along with the applicable_rate of return regardless of whether spv was successful or not these features include foreign bank 1’s ability to liquidate spv postf-100070-07 in certain circumstances and receive reimbursement at the applicable_rate of return the limitations on the assets spv may possess the substantial collateral that must be maintained common parent’s financial covenants which are required under the agreements common parent’s personal guarantee of the obligations owed by its subsidiaries on the loans advanced to them by spv and the dollar_figurer cds hedge this factor favors viewing the class a securities as debt whether there is an unconditional promise on the part of the issuer to pay a sum certain irs notice_94_47 1994_19_irb_9 date if there is an unconditional promise on the part of spv to pay foreign bank spv a sum certain at a reasonably close fixed maturity_date this would be indicative of debt the second circuit_court of appeals in castle harbour stated while an obligation to pay a sum certain indicates debt it does not follow that any insignificant deviation from a sum certain indicates equity the purpose of the test is to determine as a practical matter whether the interest created is more akin to equity or debt thus the closer the amount owed comes to being a sum certain the more it would tend to indicate debt trivial or insignificant deviations from a sum certain would do little to argue against a finding of debt 459_f3d_220 here the credit application provides that the class a equity certificates yield basis points or dollar_figure5 million in gross revenue per annum foreign bank priced the transaction to yield libor plus bpts overall including upfront fees and internal equity funding moreover foreign bank expects to receive an additional one-time return of approximately dollar_figure0 million upon conversion of the class a equity certificates to unsecured notes of spv and dollar_figure upon redemption of the class a shares foreign bank 1’s expected additional one-time return of dollar_figure million is less than ½ of its overall investment in this transaction thus foreign bank 1’s upside potential in this transaction is insignificant and it has no downside potential foreign bank does not have a meaningful stake in the profits of spv id pincite the possibility of a small share in extraordinary profits was not a significant feature of their investment 641_f2d_83 2d cir 2nd circuit affirmed the tax court’s determination that the taxpayer’s investment was in fact a loan stating that the taxpayer had not become sufficiently involved with the profitability of the venture to warrant treatment as a joint venturer notwithstanding that the taxpayer was not indemnified against certain liabilities or losses here this small degree of variability in the amount of the stated yield it was a sum certain plus the possibility of an insignificant additional return thus this sum certain is clearly more akin to a characteristic of debt rather than equity id at other facts that lean heavily toward calling the class a interests debt are foreign bank doing a credit check on common parent postf-100070-07 foreign bank charging common parent a dollar_figurep upfront fee88 referred to as a structuring fee for making a dollar_figurec initial purported contribution to spv foreign bank requiring common parent to make financial covenants to secure foreign bank 1’s investment in the transactions one of the financial covenants required common parent to maintain dollar_figuret in tangible net_worth fixed yield with regard to this investment the requirement that common parent if it feels it is necessary can request an extension of this transaction beyond its intended year termination_date foreign bank 1’s significant over-collateralization of its investment common parent agreement in the common terms agreement not to permit its net_worth to be less than dollar_figure at any time89 and the guarantee agreement executed by common parent the date credit application and the date fee letter show that in form foreign bank made a contribution to the capital of spv but in substance foreign bank made a loan to common parent not spv in plantation pattern inc v commissioner t c memo aff’d 462_f2d_712 5th cir the 5th circuit_court of appeals inferred that the loans made by the sellers of the old corporation to the new corporation and which were guaranteed by taxpayer-shareholder were in substance loans from the sellers to the taxpayer-shareholder and not to the new corporation the court found that the sellers were in fact looking to the guarantee for repayment in the present case foreign bank looked primarily to common parent’s guarantee as the real source of repayment common parent asserts spv 2’s interest to be that of a shareholder and not of a creditor however when looked at objectively the dollar_figured foreign bank transferred in exchange for the class a shares is of its total initial investment of dollar_figurew and about of its ultimate investment of dollar_figureb in spv thus the dollar_figured purported equity foreign bank had in spv is de minimus that is in relation to foreign bank 1’s overall investment in the transaction the equity part of the class a securities is so insignificant that a court may overlook it in deciding this issue this trifling amount tends to mislead if one were to focus on it to the exclusion of everything else it is clear that in entering into the transactions foreign bank and common parent intended to engage solely in a loan foreign bank did not intend its investment to be an equity_investment moreover from all the facts detailed above it is clear that common parent knew that foreign bank intended to make a loan to it and not a stock investment in spv we conclude however that common parent’s characterization of the class a securities as equity is not entitled to be respected the weight of the above factors leans overwhelmingly toward treating the class a securities as debt spv 2’ sec_88 this structuring fee was disguised as yield to be paid_by spv to foreign bank the yield payment was due on spv 1’s first day of operations common terms agreement sec_3 postf-100070-07 investment in spv analyzed in terms of its economic reality clearly represents a strict debtor-creditor relationship the factors demonstrate that spv 2’s investment does not constitute risk capital since considering both the economic and legal realities its investment return is overwhelmingly not tied to the fortunes of the corporate venture issue the purported sales of a r’s to spv were not a true sales rather the factoring arrangement was merely a security arrangement for a loan from foreign bank and the taxpayer group we must determine whether the a r’s were in fact sold to spv or whether spv just received a security_interest in the a r’s from common parent so that common parent would receive a loan from foreign bank whether a sale has taken place for federal_income_tax purposes is determined by whether the benefits_and_burdens_of_ownership have been transferred to the purported purchaser see eg 544_f2d_1045 9th cir 77_tc_1221 536_f2d_746 8th cir rev’d 435_us_561 in this case although a part of the transactions was structured as a sale of a r's from the taxpayer group to spv the transactions was in fact nothing more than a secured loan between common parent and foreign bank with spv serving merely as both a conduit through which the loan proceeds passed and as the holder of the security_interest in the taxpayer group’s a r’s which served as collateral for the loan the following facts establish that the taxpayer group never sold and spv never owned the a r’s and therefore spv could not and did not factor the a r’s the taxpayer group purportedly sold to it spv did not have an immediate right to possession of the a r’s immediate right to possession is a major incident_of_ownership 288_br_721 bankr lexis bankr e d va during the relevant tax years at issue common parent never delivered control of the a r’s it purportedly sold to spv and spv never took possession of the a r’s it purportedly purchased from the taxpayer group although the transactions documents provide that the taxpayer group is to sell transfer assign set over and otherwise convey to spv all rights title and interest it has in the a r’s the documents never required that common parent transfer immediate possession or dominion and control of the a r’s to spv possession of the a r’s always remained with the taxpayer groupdollar_figure spv was only entitled to possession on the occurrence of a termination event91 or spv 1’s written notification to common parent to turn over possession of the a r’s to spv which notification was premised on the taxpayer group no longer servicing the a r’s92 it appears that neither event occurred during the years at issue spv could not freely transfer or sell the a r’s it purportedly owned prior to the occurrence of a termination event spv could not without common parent’ sec_90 transaction document sec_2 b a transaction document sec_2 and a transaction document sec_2 postf-100070-07 consent sell or transfer any a r to any person other than to the collection company common parent sub or sub of significance the transfer of the receivables on the date of purchase amounted to no more than a book entry on common parent’s financial statements and recordsdollar_figure common parent never delivered physical possession of the a r’s to spv common parent was only required to deliver to spv a schedule of receivablesdollar_figure in the case where the taxpayer group was no longer servicing the a r’s and if spv requested that the taxpayer group transfer possession of the a r’s to spv spv was only entitled to receive from common parent a copy of the a r files it was not entitled to receive the original filesdollar_figure the original a r files at all times stay in the possession of one or more members of the taxpayer groupdollar_figure spv could not exercise dominion and control_over any funds collected on its a r’s all collections on its a r’s were to be kept in sub 1’s and sub 1’s lockboxes and lockbox accounts such collections were always under the exclusive dominion and control of sub and sub the transaction documents grant spv dominion and control_over these lockbox accounts and the funds held therein only on the occurrence of a termination event that is determined to be continuingdollar_figure there is language in the transactions documents suggesting that sub and sub may commingle funds collected on spv 1’s a r’s with funds collected on their own a r’s in these same lockboxes the taxpayer group maintained responsibility for all service fees overdrafts and any other charges related to these lockbox accounts99 even though such fees overdrafts and other charges if any may arise from collections on spv 1’s a r’s it is also noteworthy that even on the occurrence of a termination event spv was granted no dominion and control_over funds collected by common parent with respect to spv 1’s a r’s that were put into a collections account established by common parent as collection agent101 transaction document sec_5 see transaction document sec_2 and b transaction document sec_1 definitions and b transaction document sec_2 b transaction document sec_2 b the letter dated date from sub to promoter provides evidence that spv never had dominion and control_over the collections with respect to its a r’s in the letter sub informed promoter that sub would be responsible for all service fees overdrafts and any other charges related to the sub lockbox account sub also stated that it sub could continue to withdraw fund from the account and can even give the bank instructions with respect to the account including instructions to close the account sub goes on to state that spv will only take dominion and control_over the lockbox and the contents of the lockbox upon the occurrence of a termination event and only if spv delivers a written notice to promoter that a termination event has occurred and is determined to be continuing the evidence we have of his is sub 1’s letter to promoter we suspect however that there is a similar letter from sub to promoter see footnote supra transaction document a and a and b it is significant that these two provisions authorize spv upon a termination event to take exclusive dominion and control_over the sub and sub lockbox accounts and the contents therein but do not authorize spv to do the same with regard to common parent’s collection account s containing collections from a r’s purportedly sold to spv postf-100070-07 spv did not have any control or discretion with respect to the determination of which a r’s it would purchase on the purchase date the taxpayer group determined which a r’s were to be purchased by spv on the purchase date spv did not know the identity of the a r’s it was purchasing how many a r’s it was purchasing or the creditworthiness of the account obligors nor did spv know how much it was to pay for the a r’s on the purchase date spv only became aware of what it purchased the size of the purchase and the amount of the purchase_price on the settlement_date a day well after the purchase day moreover the account obligors were not notified that the a r’s were sold to spv there is no evidence that spv received title to the a r’s significantly the transaction documents appear to give the taxpayer group the choice of whether to transfer title of the a r’s to spv or to perfect a security_interest in the a r’s in favor of spv there is ample evidence that spv received security interests in both the a r’s and the collections from such a r’s the fact that spv received a security_interest in the a r’s is inconsistent with the notion that spv owned the a r’s accord 71_f3d_1306 7th cir a security_interest is not only not title it is not a possessory interest and so it does not entitle the lender to receive the rent or other income that the property throws off an assignment of rents to the lender would thus be inconsistent with the character of the lender's interest in the property generating the rents as it would give the lender a right associated with ownership moreover the account obligors mailed their payments with respect to spv 1’s a r’s to the lockboxes mentioned above which were maintained in the names of sub and sub also exam should determine who actually made the determinations as to how the funds in sub 1’s and sub 1’s lockboxes were invested the taxpayer group apparently had decision power over whether and how to invest the collections on the a r’s prior to the value date for all the reasons stated above we conclude that the a r’s were neither sold to spv nor ever owned by spv spv held only a security_interest in the a r’s which it held as collateral for the loan made by foreign bank to the taxpayer group the fact that spv never owned or possessed the a r’s explains why even in the form chosen by common parent the factoring arrangement does not appear to be a true factoring arrangement an overview of the entire transaction shows that spv although purportedly entering as a factor into a nonrecourse factoring arrangement and taking upon itself the risk of loss upon the default of any of the a r’s exhibited a conspicuous lack of concern over what are typically important concerns to factors who transaction document sec_2 transaction document e iv see also uniform commercial code financing statements of sub named debtor in favor of spv named secured party which were filed with the secretary of the state of delaware postf-100070-07 enter into nonrecourse arrangements concerns such as a determining beforehand the identity of the a r’s that would be purchased b computing how many a r’s that would be purchased c checking the financial soundness of the account obligors d calculating the aggregate purchase_price of the a r’s e notifying the account obligor that it would from this moment on be the collector of the funds on the a r’s and f taking responsibility for collecting payments with respect to the a r’s spv did not do any of these on the other side the taxpayer group also exhibited a lack of concern for receiving immediate payment for the sale of the a r’s transferring the responsibilities for collections with respect to the a r’s to spv the ostensible factor and accepting responsibility for all of spv 1’s expenses the following facts show how unlike a factoring arrangement this arrangement truly was they show that the factoring arrangement was a sham a the purported factoring arrangement is not a factoring arrangement in form or in substance first although the taxpayer group purports to sell its a r’s to spv the purported factor no a r’s were ever sold to spv spv received merely a security_interest in the a r’s purportedly sold to it factors typically purchase the a r’s from their clients they do not take security interests in the a r’s second the client here the taxpayer group did not receive quick cash a client generally receives cash almost immediately upon the sale of the a r to the factor and certainly well in advance of collection on the a r from the account obligor here the taxpayer group did not receive cash with respect to the a r’s sold to spv the factor until the value date which was defined as the last business_day of the calendar month in which the due_date for the a r occurs on each purchase date spv did not know the amount it owed to the taxpayer group for the purchased a r’s common parent was only required to tell spv of the amount due on the settlement_date typically a month after both the purchase date and the value date when common parent was required to deliver to spv a schedule of a r’s that were sold to spv third spv did not confirm the legitimacy of the client’s invoice before purchasing the a r’s typically with non-recourse factoring the factor provides credit checking of the account obligors before the factor buys the invoice it researches the client’s customers to make sure they are creditworthy and that they historically pay their invoices on time here on both the purchase date and the value date the date spv is required to fully pay for each a r spv generally had no knowledge of a the identity of the a r’s sold to it b the purchase_price of each a r c the identity of the account obligors or the creditworthiness of the account obligors common parent the taxpayer group agreed to pay all costs incurred by spv in its business activities it is certainly not typical in a nonrecourse factoring arrangement for the customer to agree to pay in addition to the factoring_discount the costs incurred by the factor in collecting on the a r’s postf-100070-07 informed spv of the identity of the a r’s and the amount due for those a r’s at least a month after both the purchase date and the value date fourth spv did not provide collection services to the taxpayer group even though the latter ostensibly paid for those services factors typically provide for a fee a r’s collection services to their clients a factor typically takes over the client’s complete credit management services and employs its own resources to make sure the account obligors pay their invoices on time here spv did not take over common parent’s credit management services the taxpayer group did its own credit management and collection activities with regard to the a r’s it purportedly sold to spv fifth spv did not control the number of a r’s sold to it on the purchase date the identity the number and the creditworthiness of a r’s purportedly purchased by spv was determined solely by the taxpayer group spv had no right to choose the a r’s it would purchase spv did not receive notice as to the identity and number of a r’s it purchased until well after the purchase date this is unusual if not at all practiced with regard to nonrecourse factoring as pointed out above the factor in a nonrecourse factoring arrangement bears the risk of nonpayment with respect of any a r’s it purchases therefore the factor in a nonrecourse arrangement carefully chooses which a r’s it will purchase and it takes full control of the a r’s it purchases the factor also controls the number of the a r’s and the total principal balance of a r’s it purchases the factor purchases only solid creditworthy invoices here although common parent asserts that spv bears the risk of loss with respect to spv 1’s a r’s spv has done nothing to protect itself from suffering the risk of loss with regard to these a r’s sixth spv does not have the right to reject any a r’s sold to it by common parent spv may only reject an a r if it determines that common parent has breached any representation or warranty as to such receivable105 the a r is not an eligible receivable106 or the purchase of the a r would cause spv to exceed its maximum purchase limit this is contrary to typical factoring practices especially nonrecourse factoring practices a factor that enters into a nonrecourse arrangement always ensures it has the right to reject receivables by not purchasing them seventh the account obligors most likely were never notified that spv had purchased the a r’s and that they were to make their payments to spv typically the client is under a duty to notify the customers of the assignment of its a r’s to the factor also the taxpayer group received payment directly from its customers with respect to the a r’s it purportedly sold to spv put those payments into its own lockbox accounts and possibly even commingled those funds with funds it received seller warrants as to all a r’s it sells to spv each a r is an eligible receivable the a r has not been satisfied all information contained in the schedule of receivables regarding the a r’s is accurate the account obligor has not raised any defenses against payment of the a r and except as to the sub receivables no default has occurred eligible receivable is defined in the transactions document sec_1 postf-100070-07 with respect to a r’s that were not sold to spv in a typical factoring arrangement the client may not receive payment directly from its customers and then keep the funds so received american jurisprudence 2d factors and commission merchants sec_28 citing crocker commercial services inc v davan enterprises inc a d 2d n y s 2d u c c rep serv 1st dep’t here although spv had the right to notify each account obligor that it purchased the a r’s the taxpayer group was not required to notify the account obligors that they sold the a r’s to spv nor was the taxpayer group required to notify the account obligors to make future payments to spv except upon a termination event that is determined to be continuing the field should ask common parent to produce evidence that the account obligors were notified by common parent that the a r’s were sold to spv finally spv never possesses even temporarily the monies received on collection of the a r’s a typical factor collects on the a r’s for the client the factor purchases the a r’s and any monies collected thereon belong to the factor here all monies collected on the a r’s purportedly sold to spv were received by the taxpayer group and maintained in the taxpayer group’s own lockboxes very little if any of the collected funds ever came to rest in spv 1’s possession we recognize that there are a variety of factoring arrangements prevalent in the market today and that some of those arrangements may differ significantly from the typical factoring arrangement here however common parent goes to great lengths to inject the form of a factoring arrangement into numerous long and very complex documents yet it engaged in an illusory factoring arrangement in which form has no meaning that the form of this factoring arrangement is so atypical of factoring arrangements in general the form of class a securities in this transaction is so atypical of debt in general leads us to conclude that the factoring arrangement here is a sham- in-fact common parent simply paid spv a fee the discount amount for providing the façade of a factoring arrangement so that common parent could claim fictitiously generated losses issue the factoring transaction lacked economic_substance we can anticipate common parent will argue that the transactions involved in the factoring arrangement complied in all respects with the code however without agreeing that common parent complied compliance with the code is insufficient in and of itself for common parent to reap the tax benefits it claimed here 454_f3d_1340 fed cir the transaction must also meet the economic_substance test in coltec the federal_circuit court_of_appeals disregarded a transaction for tax purposes despite its literal compliance with the code on the grounds that it lacked economic_substance the court stated from its inception the economic_substance_doctrine has been used to prevent taxpayers from subverting the legislative purpose of the tax code postf-100070-07 by engaging in transactions that are fictitious or lack economic reality simply to reap a tax_benefit coltec f 3d pincite taxpayers have the unquestioned right to decrease or avoid their taxes by means which the law permits however the law does not permit them to reap tax benefits from transactions that lack economic reality id pincite transactions which do not vary control or change the flow of economic benefits are to be dismissed from consideration 308_us_473 whether a specific transaction has economic_substance is analyzed by many courts using a two-prong test the subjective intent of the taxpayer entering into the transaction and the objective economic_substance of the transaction the sixth circuit of appeals the circuit in which common parent has its principal_place_of_business does not determine economic_substance by a rigid two-prong test instead when considering the issue the sixth circuit tends to view business_purpose and economic_substance as simply more precise factors to determine whether the transaction had any practical economic effects other than the creation of income_tax losses 868_f2d_851 6th cir the transaction that gave rise to the tax_benefit is the only transaction to be scrutinized under the economic_substance_doctrine coltec 454_f3d_1356 the transaction to be analyzed is the one that gave rise to the alleged tax_benefit jade trading llc v u s fed cl pincite it matters not whether jade and its partners had the potential to earn pre-tax profits in all of their endeavors what matters is whether the single transaction which gave rise to the tax benefits -- here the spread transaction contributed to jade -- had the ability to earn pre-tax profits here the factoring arrangement is the transaction that gave rise to tax benefits at issue here and therefore it is the transaction to be scrutinized common parent bears the burden_of_proof that the sale of the a r’s to spv had both business_purpose and economic_substance coltec f 3d pincite 80_fedclaims_11 we do not believe that common parent has met its burden in this case in order to satisfy the subjective component the taxpayer must demonstrate that it was motivated by the opportunity to profit from the transaction or at least had a valid business reason for entering into the transaction other than tax savings in essence the taxpayer must demonstrate that the transaction had what is commonly called a business_purpose the subjective business_purpose inquiry examines whether the taxpayer was induced to commit capital for reasons only relating to tax considerations or whether a non-tax motive or legitimate profit_motive was involved 899_f2d_724 8th cir citing 752_f2d_89 4th cir postf-100070-07 business_purpose the inter-company transfer of a r’s from common parent to spv should be ignored because the transfer was a sham in fact and if not a sham in fact it lacked economic_substance as it did not appreciably affect common parent’s beneficial_interest except to reduce its tax see 331_f2d_874 ct_cl court disallowed_interest_expense deductions because the transaction which gave rise to the interest payments lacked economic_substance as it did not appreciably affect ballagh’s beneficial_interest except to reduce his tax a transaction is not given effect for tax purposes unless it serves some purpose other than tax_avoidance 293_us_465 here we conclude that common parent had no non-tax business_purpose for transferring its a r’s to spv we can discern possible purposes for a business_entity to enter into a factoring arrangement that involves the selling of a r’s to a factor to get immediate cash by monetizing its assets to obtain financing because it is unable to obtain traditional forms of business financing eg commercial bank loan to shift its collection function to someone else so it can concentrate on what it does best - its core business to shift the risk of loss on the collection of the a r’s or to generate tax deductions number sec_1 to are generally legitimate motives for federal_income_tax purposes number is an illegitimate purpose for the following reasons we conclude that common parent in entering into the factoring arrangement with spv and purportedly transferring some of its a r’s to spv was motivated only by the tax deductions that it could generate except for the date sale of the sub a r’s the structure of the factoring arrangement did not provide immediate cash to common parent if common parent had never sold the a r’s to spv it would have received funds just as quickly except for the sub a r’s sale spv was not required to provide funds to common parent in advance of the value date the end of the month in which the due_date of the a r’s occurred except for the sub a r’s common parent almost always receives funds on the a r’s sold to spv only when payments were made by the account obligors with respect to the sold a r’s common parent did not enter into the factoring arrangement to shift its collection function to spv in order to concentrate on what it does best - its core business common parent continued its collection function on the a r’s spv performed no collection function with regard to these a r’s postf-100070-07 nor did common parent enter into the factoring arrangement to shift the burden of risk with respect to the collection of the a r’s common parent will most certainly argue that since this was a nonrecourse factoring arrangement the risk of loss was shifted to spv we conclude that the risk of loss was never shifted to spv because spv never owned the a r’s even if it is determined that spv owned the a r’s and the risk of loss on default of such a r’s was borne by spv the ultimate risk of loss still did not shift away from common parent the ultimate bearer of the risk of loss with regard to any defaulted a r’s remained with common parent as the equity shareholder of spv the credit application shows that foreign bank ensured that sufficient collateral secured its dollar_figureb investment moreover foreign bank could force the liquidation of spv if it determined that repayment of the loan to common parent was in jeopardy sec_3_2 of the transaction document ensures that foreign bank would receive both its principal_amount advanced and any accrued and unpaid yield thereon without regard to whether or not spv had sufficient earnings moreover foreign bank had common parent’s guarantee that common parent would repay the loan proceeds and the yield accrued thereon foreign bank stood to lose nothing common parent on the other hand as the sole owner of spv 1’s equity always bore the entire risk of loss if the a r’s in spv 1’s hands defaulted moreover we found nothing in the documents provided by common parent that suggests that foreign bank required as a essential or necessary precondition to making the loan to common parent that spv be established as an intermediary entity the credit application and the fee letter date strongly suggest that foreign bank was willing to make a commercial bank loan of at least initially dollar_figurew to common parent and that it was looking solely to common parent for repayment even if foreign bank did require the establishment of spv we do not believe that foreign bank required or even sought to have spv enter into the factoring business with common parent there is nothing in the transaction documents suggesting that foreign bank was truly interested in participating as a shareholder and thereby assume the risk of profit or loss of spv in the business of factoring as we concluded above foreign bank entered into these transactions with the intent of making a loan not an equity_investment this is clearly borne out by the fact that its dollar_figured equity_investment in spv the class a shares is only of its total initial investment of dollar_figurew and about of its ultimate investment of dollar_figureb in spv the design and strategy of forming spv as an intermediary entity was solely the brainchild of promoter if foreign bank viewed spv as necessary it viewed it as necessary only to secure an interest in common parent’s assets to protect its loan to common parent it is noteworthy that common parent recognized that there was a potential that a court may not find that title to the a r’s passed to spv sec_3_1of the transaction document provides in part that in the event the transfer of any such receivable does not constitute a sale of such receivable this agreement will create in favor of spv a first priority perfected security_interest in all of such seller’s right title and interest in such receivable postf-100070-07 there is no indication that common parent could not have obtained a dollar_figureb loan from traditional financing methods common parent was a very large company with assets worth billions the common parent consolidated_group generally reports over dollar_figurel in gross_receipts and includes over m entities common parent covenanted with foreign bank to maintain dollar_figuret in tangible assets certainly common parent did not have to resort to a factoring arrangement generally a more expensive form of financing to obtain a dollar_figureb loan in conclusion we can discern no legitimate business_purpose for common parent purportedly selling its a r’s to spv except to generated tax losses this is an illegitimate purpose see 549_f2d_740 ct_cl court disregarded an inter-company transfer of stock because the transfer had no purpose other than to give the parent a transferred_basis in the stock so that the parent could report less taxable gain on its subsequent sale of the stock economic_substance taxpayer must also demonstrate that it satisfied an objective component of the economic_substance_doctrine the courts have been willing to recognize the objective economic_substance of a transaction if in lieu of a reasonable possibility of profit the taxpayer establishes that the transaction resulted in some other meaningful and appreciable enhancement in the net economic position of the taxpayer 364_us_361 in the context of property dispositions courts have applied the economic_substance_doctrine to disregard transactions which although involving actual dispositions of property at a loss had no net economic_effect on the taxpayer’s economic position either because the taxpayer retained the opportunity to reacquire the property at the same price or otherwise offset the economic risk of the disposition 157_f3d_231 3rd cir aff’g in part and rev’g in part t c memo cert_denied 526_us_1017 it is not enough that the transaction occurred the transaction must have appreciably changed the taxpayer’s net economic position before it will be given effect for tax purposes 330_fsupp2d_122 d conn in 509_f3d_736 6th cir the court affirmed the tax court’s decision holding a couple liable for taxes on income received by trusts they created the tax_court had found that the trusts were shams that lacked economic_substance the sixth circuit stated if a transaction or entity has no valid non-tax business_purpose nominally uses another person or entity as a conduit through which to pass title or brings about no real change in the economic relation of the taxpayers to the income in question the commissioner of internal revenue has the authority to find that the transaction or entity lacks economic_substance and disregard it for tax purposes id pincite richardson is analogous to our case both cases involve the postf-100070-07 establishment of an entity to bring about no real change in the economic relation of the taxpayer to the income in question in richardson the taxpayers created two charitable trusts into which they had transferred all of their assets including their personal_residence and all rights in their future income taxpayers maintained exclusive control of the funds of both trusts the court applied the following factors to determine whether the trusts had economic_substance whether the relationship of the grantors to the transferred property changed materially whether any independent_trustee exists to prevent the grantors from acting solely in their own interests whether any economic interests in the trust assets passed to other beneficiaries and whether the trust imposes any restrictions on the grantor’s use of the assets the court held that the trusts lacked economic_substance finding the relationship of the taxpayers both to their physical assets and to their income-producing activities remained essentially unchanged after the formation of the trusts id pincite although richardson involved trusts and this case involves a corporation the holding and rationale of richardson nonetheless applies to our case because common parent just like the taxpayers in richardson ostensibly transferred assets to an entity that it formed but in reality maintained exclusive control_over those assets here common parent created spv and similar to the actions of the taxpayers in richardson purportedly transferred title and control of its assets ie its a r’s to spv applying the same factors with some modification because the entity is a corporation not a_trust used by the richardson court we conclude that the creation of spv for the purpose of factoring common parent’s a r’s and loaning funds from foreign bank to common parent lacked economic_substance and that the relationship of common parent to the a r’s and their income-producing properties remained essentially unchanged after the formation of spv we note that this argument looks a lot like the argument and analysis we set forth in issue above and there is substantial overlap in the arguments and the facts marshaled in support of the arguments we believe however that it has a slightly different focus here keeping in line with the court’s economic_substance argument as set forth in richardson factors considered in richardson applied to this case whether the relationship of common parent to the a r’s changed materially common parent at all times maintained complete control_over the a r’s files it maintained the a r’s in its own physical possession it continued to service the a r’s and to collect on the a r’s in the exact same way as it had done prior to purportedly transferring title to spv all collections on the a r’s came to the lockboxes sub and sub established in their own names sub and sub maintained exclusive dominion and control of the funds in these lockboxes at all times during the three years in issue spv merely received a security_interest in the a r’s since no termination event occurred during this period spv postf-100070-07 could not exercise dominion and control_over the a r’s or the collections generated by those a r’s whether any independent party existed to prevent common parent from acting solely in its own interest with regard to the a r’s although in form spv had control_over spv spv never had control_over the a r’s common parent purportedly sold to it because spv did not have a right to exercise dominion and control_over the a r’s or the funds collected thereon until the occurrence of a termination event that was determined to be continuing it could not effectively prevent common parent sub or sub from acting solely in their own interest with regard to both the a r’s and the collections on those a r’s for example in the letter from sub to promoter sub informed promoter that u ntil promoter receives further written notice from spv sub may withdraw fund from the account in the letter sub also instructs promoter that at least until promoter is notified by spv that a termination event has occurred sub can close the account whether any economic interests in the a r’s passed to spv or to spv the other purported shareholder in spv according to the credit application spv generates earnings_of approximately dollar_figurez monthly spv 1’s earnings are the sum of its interest_income and purportedly factoring income we believe that spv was used as a conduit for passing loan proceeds from foreign bank to common parent and that the factoring transaction did not have substance -- that it was mere window dressing the only true economic_interest that passed to spv was the loan proceeds from foreign bank to common parent whether spv imposes any restrictions on common parent’s use of the assets spv does not appear to impose any restrictions on common parent’s use beyond spv 1’s security_interest in the a r’s the security_interest in the a r’s was in place to secure repayment of foreign bank 1’s loan to common parent it appears that common parent dealt freely with the funds collected with respect to the a r’s purportedly sold to spv in our case like in the richardson case the purported factoring arrangement as well as the purported transfer of the a r’s had no valid non-tax business_purpose and no economic_substance we conclude from the facts that the factoring transaction generated only tax benefits through deductibility of the discount with no meaningful and appreciable enhancement in common parent’s net economic position other than to reduce its tax the transactions arrangement was just a way for foreign bank to make a loan to common parent and to give common parent additional deductions at the same time part of the entire loan was dressed up to look like something else in an attempt to give common parent additional tax losses note that the transaction document provides that sub and sub cannot close the lockbox accounts without spv 1’s approval postf-100070-07 finally like the richardsons although common parent purportedly transferred the a r’s common parent’s business operations and dealings with the a r’s did not change like the trusts in richardson spv was used ostensibly to pass title of the a r’s but not the beneficial_interest in the a r’s the factoring transaction brought about no real change in the economic relations of common parent to the a r’s purportedly sold to spv we therefore conclude that the factoring transaction had no practical economic effects other than the creation of income_tax losses see 868_f2d_851 6th cir issue spv functions as a mere conduit through which funds were transferred from lender foreign bank to borrower the taxpayer group spv was merely a conduit in the entire transaction revrul_91_47 1991_2_cb_16 held that the use of an entity to participate in a transaction may be disregarded when no substantial business_purpose exists for its use even though the larger transaction has a business_purpose here common parent used spv as a conduit to pass a security_interest in its a r’s to foreign bank the loan proceeds and cash paid in repayment of such loans ostensibly belonging to spv were actually not the property of spv but spv held such cash in trust for foreign bank spv spv at no time has any freedom of action with regard to the transactions its discretion with regard to its own assets ie its capital the a r’s purportedly purchased the loans it made to common parent the discount and interest_income it purportedly received whether or not it contributes or sells a r’s to collections company etc were totally circumscribed by the transaction documents that were signed prior to spv 1’s formation as noted in the analysis of issue spv is not factoring the taxpayer group’s a r’s spv took what foreign bank spv contributed to it and passed those funds through to the taxpayer group ostensibly it passed a portion of those funds to the taxpayer group to purchase the taxpayer group’s a r’s however we have concluded that spv was not engaged in factoring and there are no facts which would indicate that it was involved in any other activity aside from lending money to the taxpayer group we conclude that the portion of the funds purportedly used by spv to purchase the a r’s were in fact lent to the taxpayer group the amount contributed by common parent spv to spv in spv 1’s initial incorporation which amount was purportedly used to purchase the taxpayer group’s a r’s and as part loan proceeds transferred to the taxpayer group should be deemed circular cash that is common parent contributed dollar_figurea to spv spv in turn returned the virtually all of that money back to the taxpayer group that money essentially postf-100070-07 stayed in the possession of the taxpayer group and did not return to spv thus it appears to be circular cash and can be ignored most if not all the funds contributed by foreign bank spv to spv have flowed through spv and ultimately ended up with the taxpayer group the fact that the amounts contributed to spv almost equal the amounts spv transferred to common parent suggests that foreign bank through spv is the real lender not spv it suggests that spv is a mere conduit or nominee for the transfer of loan proceeds to taxpayer group and loan repayments to foreign bank spv acted merely as a receiving and transmitting agent for the funds further facts that suggest that spv is merely a conduit through which foreign bank made a loan to common parent are the yield due spv on date as holder of the class a securities was an upfront lending fee payment for a loan from foreign bank to common parent spv 2’s will ultimately receive on liquidation of spv the principal_amount of its investment and any accrued and unpaid yield it makes little sense for spv to loan the funds to spv who in turn relends the same funds to common parent the credit application dated date strongly suggests that the transactions were a disguise for a loan between common parent and foreign bank spv has no employees or officers and does not actively perform any management or operational duties furthermore the taxpayer group agreed to pay spv 1’s operating costs as well as any_tax imposed on spv for the reasons stated above we conclude that spv 1’s sole role in the transactions was as a mere conduit for the lending of funds by foreign bank funds to taxpayer group we further conclude that spv was used as a device for foreign bank to ensure the loan to taxpayer group was adequately collateralized case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views postf-100070-07 please call if you have any further questions william d alexander associate chief_counsel corporate by steven j hankin___________________ senior technician reviewer branch corporate cc
